Execution Version


MEMBERSHIP INTEREST PURCHASE AGREEMENT

dated as of July 21, 2017

by and between

AMID MERGER LP

and

SHV ENERGY N.V.





--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
Page




 
 
 
Article I
DEFINITIONS AND DEFINITIONAL PROVISIONS
1


Section 1.1
Defined Terms
1


Section 1.2
Other Defined Terms
13


Section 1.3
Other Definitional Provisions
13


Section 1.4
Captions
14


 
 
 
Article II
THE ACQUISITION
14


Section 2.1
Purchase and Sale of the Interests
14


Section 2.2
Purchase Price
14


Section 2.3
Payment of the Purchase Price and Other Amounts
15


Section 2.4
Purchase Price Adjustments
15


Section 2.5
Time and Place of the Closing
16


Section 2.6
Closing Deliverables
17


Section 2.7
Withholdings
18


 
 
 
Article III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
18


Section 3.1
Organization
18


Section 3.2
Authorization; Enforceability
18


Section 3.3
Litigation
19


Section 3.4
Ownership of the Interests
19


Section 3.5
Brokers
19


 
 
 
Article IV
REPRESENTATIONS AND WARRANTIES RELATED TO THE COMPANY AND ITS SUBSIDIARIES
19


Section 4.1
Organization
20


Section 4.2
Authorization; Enforceability; Absence of Conflicts; Required Consents
20


Section 4.3
Equity Interests
21


Section 4.4
Subsidiaries
22


Section 4.5
Title to Assets; Related Matters
22


Section 4.6
Real Property
22


Section 4.7
Litigation
24


Section 4.8
Absence of Certain Changes
24


Section 4.9
Compliance with Law
24


Section 4.10
Permits
24


Section 4.11
Material Agreements
25


Section 4.12
Employee Matters
27


Section 4.13
Financial Statements
30


Section 4.14
Environmental Matters
30


Section 4.15
Taxes
31


Section 4.16
Intellectual Property
33


Section 4.17
No Undisclosed Liabilities
34


Section 4.18
Insurance Policies
34


Section 4.19
Bank Relations
34


Section 4.20
Brokers
34








--------------------------------------------------------------------------------





Section 4.21
Transactions with Affiliates
34


Section 4.22
Sufficiency
35


Section 4.23
Hedges
35


Section 4.24
Financial Controls
35


Section 4.25
Letters of Credit
35


Section 4.26
Representations of the Seller Refer to the Acquired Business
35


 
 
 
Article V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
36


Section 5.1
Organization; Power
36


Section 5.2
Authorization; Enforceability; Absence of Conflicts; Required Consents
36


Section 5.3
Litigation
37


Section 5.4
Financial Ability
37


Section 5.5
Accredited Investor
37


Section 5.6
Acquisition of Interests for Investment
37


Section 5.7
Brokers
38


Section 5.8
Solvency
38


Section 5.9
R&W Insurance Policy
38


 
 
 
Article VI
COVENANTS
38


Section 6.1
Records and Access
38


Section 6.2
Conduct of Business
40


Section 6.3
Public Announcement
42


Section 6.4
Efforts
43


Section 6.5
Amendment of Seller Disclosure Letter
45


Section 6.6
Restricted Activities
46


Section 6.7
Tax Matters
47


Section 6.8
Further Assurances
51


Section 6.9
Retention of Books and Records
51


Section 6.10
Contact with Customers and Suppliers
51


Section 6.11
Employee Matters
51


Section 6.12
Use of Name
54


Section 6.13
No Ongoing or Transition Services
54


Section 6.14
Guarantee and Lien Releases
55


Section 6.15
R&W Insurance Policy
55


Section 6.16
Casualty Loss
55


Section 6.17
Affiliate Agreements and Inter-Company Agreements and Balances
56


Section 6.18
Post-Closing Confidentiality
56


Section 6.19
Termination of Company Hedges
56


Section 6.20
Transfer of Contracts and Assets.
56


 
 
 
Article VII
CONDITIONS TO OBLIGATIONS TO CLOSE
57


Section 7.1
Conditions to Obligation of Each Party to Close
57


Section 7.2
Conditions to the Buyer’s Obligation to Close
57


Section 7.3
Conditions to the Seller’s Obligation to Close
58


Section 7.4
Frustration of Closing Conditions
59


 
 
 






--------------------------------------------------------------------------------





Article VIII
TERMINATION
59


Section 8.1
Termination
59


Section 8.2
Procedure for Termination
60


 
 
 
Article IX
REMEDIES FOR BREACH OF THIS AGREEMENT
60


Section 9.1
Nonsurvival of Representations and Warranties
60


Section 9.2
Survival of Covenants
61


Section 9.3
Certain Waivers
61


Section 9.4
Indemnification by the Seller
61


Section 9.5
Limitations of Indemnification
62


Section 9.6
Claims for Indemnification
62


Section 9.7
Objections to and Payment of Claims.
62


Section 9.8
Defense and Settlement of Indemnified Matters
63


Section 9.9
Buyer’s Investigation; Disclaimer of Representations and Warranties
63


 
 
 
Article X
GENERAL PROVISIONS
64


Section 10.1
Amendment and Modification
64


Section 10.2
Entire Agreement; Assignment
64


Section 10.3
Severability
64


Section 10.4
Expenses
65


Section 10.5
Waiver
65


Section 10.6
Counterparts
65


Section 10.7
Governing Law
65


Section 10.8
Exclusive Jurisdiction
65


Section 10.9
Waiver of Jury Trial
66


Section 10.10
Notices and Addresses
66


Section 10.11
No Partnership; Third-Party Beneficiaries
67


Section 10.12
Negotiated Transaction
68


Section 10.13
Brokers and Agents
68


Section 10.14
Time of the Essence
68


Section 10.15
Specific Performance
68


Section 10.16
Transaction Privilege
69


 
 
 
 
 
 
EXHIBITS


 
 
Exhibit A - Form of Transition Services Agreement
Exhibit B - Worksheet








--------------------------------------------------------------------------------






MEMBERSHIP INTEREST PURCHASE AGREEMENT
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made as of
July 21, 2017 by and between AMID Merger LP, a Delaware limited partnership (the
“Seller”), and SHV Energy N.V., a Dutch public limited liability company (the
“Buyer”). The Seller and the Buyer are sometimes referred to herein individually
as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, the Seller owns 100% of the membership interests (the “Interests”) in
Pinnacle Propane, LLC, a Texas limited liability company (the “Company”); and
WHEREAS, upon the terms and subject to the conditions contained in this
Agreement, the Seller desires to sell, and the Buyer desires to purchase, the
Interests (such purchase is referred to herein as the “Acquisition”).
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the Parties agree as follows:
Article I
DEFINITIONS AND DEFINITIONAL PROVISIONS
Section 1.1    Defined Terms. The following terms have the meanings assigned to
them in this ‎Section 1.1.
“Acquired Business” means the business of (i) procurement and delivery of
propane to residential end-users and commercial consumers who do not resell the
propane, (ii) procurement and delivery of finished motor fuels and lubricants to
commercial consumers who do not resell the motor fuels and lubricants, (iii)
ownership and operation of community propane distribution systems and (iv)
production and delivery of propane cylinders to retailers and distributors, in
each case as conducted by the Company and its Subsidiaries as of the Closing.
“Acquisition” has the meaning the Recitals to this Agreement specify.
“Affiliate” means, as to any specified Person, any other Person that, directly
or indirectly through one or more intermediaries or otherwise, controls, is
controlled by or is under common control with the specified Person. As used in
this definition, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a Person
(whether through ownership of the Capital Stock of that Person, by contract or
otherwise), and the terms “controlled” and “controlling” have the meanings
correlative to the foregoing. For the avoidance of doubt, the Company and its
Subsidiaries will be Affiliates of the Seller only before the Closing, and will
be Affiliates of the Buyer only after the Closing.





--------------------------------------------------------------------------------





“Affiliate Agreements” has the meaning Section 4.21 specifies.
“Affiliate Contracts” has the meaning Section 6.20(a) specifies.
“Agreement” has the meaning the preamble specifies, and includes the Buyer
Disclosure Letter, the Seller Disclosure Letter and any Exhibits and Schedules
attached hereto.
“AMID Liquids Trucking” means AMID Liquids Trucking LLC, a Delaware limited
liability company.
“Auditors” has the meaning Section 2.4(b) specifies.
“Balance Sheet” has the meaning Section 4.13 specifies.
“Balance Sheet Date” has the meaning‎ Section 4.13 specifies.
“Buyer” has the meaning the preamble to this Agreement specifies.
“Buyer Disclosure Letter” has the meaning Article V specifies.
“Buyer Fundamental Representations” has the meaning Section 7.3(a) specifies.
“Buyer Group” means the Buyer, any Affiliate of the Buyer (including, but solely
after the Closing, the Company and its Subsidiaries) and their respective
officers, directors, employees, partners, members, managers, agents, attorneys,
representatives, successors or permitted assigns.
“Buyer Material Adverse Effect” means an event, circumstance, development,
change or effect that, individually or in the aggregate, has materially impaired
or delayed, or is reasonably likely to materially impair or delay, the ability
of the Buyer to perform its obligations under this Agreement and to consummate
the transactions contemplated hereby.
“Capital Stock” means, with respect to: (i) any corporation, any share, or any
depositary receipt or other certificate representing any share, of an equity
ownership interest in that corporation; and (ii) any other Entity, any share,
membership, partnership or other percentage interest, unit of participation or
other equivalent (however designated) of an equity interest in that Entity.
“Casualty Loss” has the meaning Section 6.16 specifies.
“Claim” means, as asserted (i) against any specified Person, any claim, demand
or Proceeding made or pending against the specified Person for Damages to any
other Person, or (ii) by the specified Person, any claim, demand or Proceeding
of the specified Person made or pending against any other Person for Damages to
the specified Person.
“Claims Notice” has the meaning Section 9.6 specifies.


2

--------------------------------------------------------------------------------





“Closing” has the meaning Section 2.5 specifies.
“Closing Cash” means, as of 12:01 a.m. Eastern Time on the Closing Date, the
Company’s and its Subsidiaries’ consolidated cash balances (net of any
overdrafts and any cash which is not freely usable because it is subject to
restrictions, limitations or taxes on use or distribution by law, contract or
otherwise, including without limitation, restrictions on dividends and
repatriation or any other form or restriction), as adjusted for any deposits in
transit and any outstanding checks, in each case as determined in accordance
with the accounting methods, policies, principles, practices, procedures,
classifications and estimation methodologies that were used in the preparation
of the Balance Sheet to the extent in accordance with GAAP. For the avoidance of
doubt, Closing Cash shall not include any assets or liabilities included in
Working Capital, Seller Transaction Expenses or Indebtedness.
“Closing Date” has the meaning Section 2.5 specifies.
“Closing Indebtedness” means all Indebtedness of the Company and its
Subsidiaries as of 12:01 a.m. Eastern Time on the Closing Date, if any.
“Closing Statement” has the meaning Section 2.4(b) specifies.
“Closing Working Capital” has the meaning Section 2.4(b) specifies.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Company” has the meaning the Recitals to this Agreement specify.
“Company Employees” means the employees of the Seller and its Affiliates who
provide services to the Company or its Subsidiaries solely or substantially in
connection with the Acquired Business.
“Confidentiality Agreement” has the meaning Section 6.1(c) specifies.
“Consent” means any consent, release, approval, license, permit, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person, including any Permit, or the waiver of any right of
first refusal, preferential right to purchase or similar Lien.
“Continuing Employee” has the meaning Section 6.11(a) specifies.
“Damage” or “Damages” means any cost, claim, demand, assessment, damage, expense
(including reasonable fees and expenses of attorneys, consultants and experts
and Proceeding costs), fine, penalty, loss, liability and interest.
“Easement Property” has the meaning Section 4.6(a) specifies.
“Easements” has the meaning Section 4.6(g) specifies.


3

--------------------------------------------------------------------------------





“Employee Plan” means any employee benefit or compensation arrangement, plan,
policy, fund or program established, maintained or sponsored by the Seller or
any of its Subsidiaries or Affiliates, including the Company or any of its
Subsidiaries, or to which the Seller or any of its Subsidiaries or Affiliates,
including the Company or any of its Subsidiaries, contribute or have any
liability, on behalf of any current or former Company Employees or nonemployee
directors of the Company, in each case, whether written or unwritten, funded or
unfunded, including (i) any “employee benefit plan” (as defined in Section 3(3)
of ERISA), whether or not governed by ERISA, and (ii) any pension,
profit-sharing, bonus, incentive compensation, severance, retention, employee
loan, deferred compensation, vacation, sick pay, paid time off, welfare benefit,
stock purchase, stock option, equity, phantom equity, unemployment, health
savings, retirement health savings, flexible spending account, hospitalization,
health, vision or other medical, life insurance, long- or short-term disability,
change of control or fringe benefit arrangement, plan, policy or program, (iii)
any trust, escrow, or similar funding agreements related to any of the
foregoing, and (iv) the Employment Agreements.
“Employment Agreement” means any employment, termination, separation or other
similar agreement with any current or former Company Employee or director of the
Company or any of its Subsidiaries or pursuant to which Seller or any of its
Subsidiaries or Affiliates, including the Company or any of its Subsidiaries,
currently has any obligation with respect to any natural person that is a
current or former employee or director of the Company or any of its
Subsidiaries, including any noncompetition agreement.
“Entity” means any corporation, partnership of any kind, limited liability
company, unlimited liability company, business trust, unincorporated
organization or association, mutual company, joint stock company, joint venture
or any other entity or organization.
“Environment” has the meaning Section 4.14(f)(i) ‎specifies.
“Environmental Claims” has the meaning ‎‎Section 4.14(c) specifies.
“Environmental Law” has the meaning Section 4.14(f)(ii) specifies.
“Environmental Permits” has the meaning ‎‎Section 4.14(b) specifies.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” has the meaning Section 4.12(d) specifies.
“Estimated Closing Cash” has the meaning Section 2.2(b) specifies.
“Estimated Closing Indebtedness” has the meaning Section 2.2(b) specifies.
“Estimated Closing Price Certificate” has the meaning Section 2.2(b) specifies.
“Estimated Closing Working Capital” has the meaning Section 2.2(b) specifies.


4

--------------------------------------------------------------------------------





“Estimated Seller Transaction Expenses” has the meaning Section 2.2(b)
specifies.
“Estimated Purchase Price” has the meaning Section 2.2(b) specifies.
“Final Allocation Statement” has the meaning Section 6.7(h) specifies.
“Final Purchase Price” has the meaning Section 2.4(b) specifies.
“Financial Statements” has the meaning Section 4.13 specifies.
“GAAP” means generally accepted accounting principles and practices in the
United States as in effect as of the date of this Agreement.
“Gibson Dunn” has the meaning Section 10.16(a) specifies.
“Governmental Authority” means any instrumentality, subdivision, court,
administrative agency, commission, official or other authority of any country or
any state, province, prefect, municipality, locality or other government or
political subdivision thereof, or any quasi-governmental or private body
exercising any regulatory, taxing or other governmental or quasi-governmental
authority.
“Hazardous Substance” has the meaning Section 4.14(f)(iii) specifies.
“Hedges” has the meaning Section 4.23 specifies.
“Hedge Termination Value” means, in respect of the Hedges to which the Company
or any of its Subsidiaries is party or bound, the net aggregate termination
value of such Hedges paid or received in connection with the termination of the
Hedges in accordance with Section 6.19.
“Historical Financial Statements” has the meaning Section 4.13 specifies.
“HSR Act” has the meaning Section 6.4(c)(i) specifies.
“Indebtedness” of any Person means, without duplication, (i) any liability or
obligation of that Person (A) for borrowed money, (B) arising out of any
extension of credit to or for the account of that Person (including
reimbursement or payment obligations with respect to surety bonds, letters of
credit, bankers’ acceptances and similar instruments) or for the deferred
purchase price of property or other assets or services or arising under
conditional sale or other title retention agreements (including “earn-outs” and
“seller notes” payable with respect to the acquisition of any business, assets
or securities), in each case other than trade payables arising in the Ordinary
Course of Business to the extent included in Working Capital, (C) evidenced by
notes, bonds, debentures or similar instruments, (D) in respect of leases of (or
other agreements conveying the right to use) property or other assets which GAAP
requires to be classified and accounted for as capital leases, (E) in respect of
interest rate swap, cap or collar agreements or similar arrangements providing
for the mitigation of that Person’s interest rate risks either generally or
under specific contingencies


5

--------------------------------------------------------------------------------





between that Person and any other Person, (F) any deferred straight-line rent or
(G) any synthetic leases and project financing; (ii) any obligation or liability
of others of the type described in the preceding clause (i) in respect of which
that Person has incurred, assumed or acquired a liability or obligation by means
of a guaranty; or (iii) any obligation or liability of others of the type
described in the preceding clause (i) or (ii) that is secured by a security
interest upon the Company or any of its Subsidiaries or the Capital Stock or
assets of the Company or any of its Subsidiaries; (in each case of clauses (i)
through (iii), including all obligations and liabilities for outstanding
principal amounts, accrued and unpaid interest, prepayment penalties, premiums,
fees, penalties, expenses, breakage costs and bank overdrafts thereunder).
Notwithstanding the foregoing, the calculation of Indebtedness shall not include
(x) any of the principal amount as of the Closing Date of any undrawn letters of
credit nor (y) any liabilities included in Working Capital, Seller Transaction
Expenses or Closing Cash.
“Indemnified Matters” has the meaning Section 9.4 specifies.
“Indemnified Person” has the meaning Section 9.4 specifies.
“Indemnifying Person” means any Person against whom indemnification may be
sought pursuant to the provisions of ‎‎Article IX.
“Intellectual Property” means any and all rights in, arising out of or
associated with any of the following in any jurisdiction in the world: (i)
patents and patent applications, including all reissues, divisions,
continuations, continuations-in-part, provisionals, substitutes, renewals and
extensions thereof, and other government issued indicia of invention ownership,
(ii) copyrights, and all copyright registrations and copyright applications and
any renewals or extensions thereof, (iii) trademarks, service marks, brands,
certification marks, trade dress, trade names, logos, slogans, domain names and
other indicia of origin of use, whether registered or unregistered, and pending
applications and renewals for any of the foregoing, together in each case with
the goodwill connected with the use of or symbolized thereby, and (iv) trade
secrets, know-how, proprietary and confidential information, including all
proprietary rights in product specifications, compounds, processes, formulae,
product or industrial designs, business information, technical and marketing
plans and proposals, ideas, concepts, inventions, research and development,
information disclosed by business manuals and drawings, technology, technical
information, data, research records, customer, distributor and supplier lists
and similar data and information and all other confidential or proprietary
technical or business information and materials and all rights therein.
“Intentional Fraud” means a common law claim for fraud based on the intentional
and material misrepresentation with respect to the representations and
warranties in this Agreement.
“Interests” has the meaning the Recitals to this Agreement specify.
“Interim Allocation Statement” has the meaning Section 6.7(h) specifies.


6

--------------------------------------------------------------------------------





“Interim Financial Statements” has the meaning Section 4.13 specifies.
“Law” or “Laws” means (i) any law, statute, treaty, convention, code, ordinance,
order, direction, rule, regulation, judgment, decree, injunction, writ, edict,
authorization or other requirement of any Governmental Authority in effect at
such time or (ii) any obligation included in any Permit or resulting from
binding arbitration, including any requirement under common law.
“Lease to Third Party” has the meaning Section 4.6(a) specifies.
“Leased Real Property” has the meaning ‎Section 4.6(a) specifies.
“Leases to Third Parties” has the meaning ‎Section 4.6(e) specifies.
“Liability Claim” has the meaning Section 9.6 specifies.
“Lien” means, with respect to any property or other asset of any Person (or any
revenues, income or profits of that Person therefrom), any mortgage, lien,
security interest, pledge, attachment, levy, option, debt, right of first
refusal or other charge or encumbrance thereupon or in respect thereof.
“Material Agreement” has the meaning Section 4.11(a) specifies.
“Material Suppliers” has the meaning Section 4.11(a)(i) specifies.
“Objection Notice” has the meaning Section 9.7 specifies.
“Ordinary Course of Business” means, with respect to the Company and its
Subsidiaries, the ordinary course of business of the Acquired Business,
consistent with past practices in all material respects.
“Organization Jurisdiction” means, as applied to (i) any corporation, the
federal, state or other jurisdiction of incorporation, (ii) any limited
liability company or limited partnership, the federal, state or other
jurisdiction under whose Laws it is formed, organized and existing in that legal
form, and (iii) any other Entity, the federal, state or other jurisdiction whose
Laws govern that Entity’s internal affairs.
“Organizational Documents” means, with respect to any Entity at any time, in
each case as amended, modified and supplemented at that time, (i) the articles
or certificate of formation, incorporation or organization (or the equivalent
organizational or constituent documents) of that Entity, (ii) the articles of
association, bylaws, limited liability company agreement, limited partnership
agreement or regulations (or the equivalent governing documents) of that Entity
and (iii) each document setting forth the designation, amount and relative
rights, limitations and preferences of any class or series of that Entity’s
Capital Stock.
“Other Party” has the meaning Section 10.16(a) specifies.


7

--------------------------------------------------------------------------------





“Other Party Group Member” and “Other Party Group Members” have the meanings
Section 10.16(a) specifies.
“Outside Date” has the meaning Section 8.1(b)(i) specifies.
“Owned Real Property” has the meaning Section 4.6(a) specifies.
“Party” and “Parties” have the meanings the preamble to this Agreement
specifies.
“Permit” means any authorization, consent, approval, permit, franchise,
certificate, certification, license, implementing order or exemption of, or
registration or filing with, any Governmental Authority, including any
certification or licensing of a natural person to engage in a profession or
trade or a specific regulated activity.
“Permitted Liens” means (i) Liens for Taxes not yet due or Taxes being contested
in good faith by appropriate Proceedings and for which adequate reserves in
accordance with GAAP are reflected on the Financial Statements, (ii) Liens
incurred or deposits made in the Ordinary Course of Business in connection with
workers’ or unemployment compensation and employment insurance related
liabilities and other Liens under social security laws or regulations, or
similar foreign laws, (iii) Liens of carriers, warehousemen, mechanics,
laborers, materialmen, customers and employees for amounts not yet due or that
are being contested in good faith in appropriate Proceedings, (iv) vendors’
Liens in respect of trade payables incurred in the Ordinary Course of Business,
(v) any interest or title of a lessor of any assets being leased pursuant to an
equipment lease or Real Property Lease, (vi) Liens that do not materially (A)
diminish the marketability of the affected assets or (B) interfere with the
ordinary use of such assets, (vii) Liens caused or created by the Buyer or
arising under this Agreement, (viii) with respect to real property, restrictions
imposed by applicable Law relating to zoning and land use, and (ix) Liens in
effect as of the Closing Date that will be released upon payment of the Purchase
Price.
“Person” means any natural person, Entity, estate, trust, union or employee
organization or Governmental Authority.
“Pre-Closing Covenant” has the meaning Section 9.2 specifies.
“Pre-Closing Period” means any taxable period ending on or before the Closing
Date.
“Pre-Closing Period Tax Return” means any Tax Return relating to a Pre-Closing
Period.
“Pre-Closing Taxes” means, without duplication, (i) any and all Taxes imposed on
the Company or its Subsidiaries for any and all Pre-Closing Periods; (ii) any
and all Taxes imposed on the Company or its Subsidiaries for any and all
portions of Straddle Periods ending on the Closing Date (determined in
accordance with ‎Section 6.7(b)(iii)); (iii) Taxes of any Person other than the
Company and any of its Subsidiaries imposed on the Company


8

--------------------------------------------------------------------------------





or any of its Subsidiaries by reason of the Company or the applicable Subsidiary
being (A) a member of an affiliated, consolidated, combined or unitary group on
or prior to the Closing (other than a group of which the Company is the parent),
including pursuant to Treasury Regulations Section 1.1502-6 (or any analogous
state, local or foreign Law) or (B) a transferee or successor; by contract; (but
excluding any such contract entered into in the Ordinary Course of Business the
principal subject matter of which is not Taxes) or otherwise to the extent that
the events or transactions giving rise to such Taxes occurred on or before the
Closing; (iv) any withholding Taxes with respect to the payments made by the
Buyer to the Seller in connection with the Agreement; (v) any and all Taxes of
the Seller; (vi) Taxes arising in connection with the breach of any
representation or warranty made in Section 4.15 relating to any Pre-Closing
Periods; (vii) Taxes that are imposed on change of control payments triggered by
the transactions contemplated in this Agreement; and (viii) any expenses related
to the amounts listed in (i) through (vii); provided that, Pre-Closing Taxes
shall not include Taxes of or imposed on the Company or any of its Subsidiaries
that arise from a transaction occurring on the Closing Date, but after the
Closing, that is outside the Ordinary Course of Business of the Company and its
Subsidiaries, is not contemplated by this Agreement and not required by
applicable Law, and is the result of an action taken by the Buyer or any
Affiliate of the Buyer.
“Proceeding” means any action, case, proceeding, claim, complaint, grievance,
suit, dispute, charge, audit or investigation or other proceeding conducted by
or pending before any Governmental Authority or any arbitrator.
“Purchase Price” has the meaning Section 2.2(a) specifies.
“Real Property” has the meaning Section 4.6(a) specifies.
“Real Property Leases” has the meaning Section 4.6(d) specifies.
“Release” has the meaning Section 4.14(f)(iv) ‎specifies.
“Remedial Action” has the meaning Section 4.14(f)(v) specifies.
“Representatives” means, with respect to any Person, the directors, officers,
managers, employees, Affiliates, accountants, advisors, attorneys, consultants
or other agents of that Person, or any other representatives of that Person.
“Restricted Activities” has the meaning Section 6.6(e) specifies.
“Restricted Marks” has the meaning Section 6.12 specifies.
“R&W Costs” means all required fees and expenses charged by the R&W Insurer to
bind coverage under the R&W Insurance Policy (including brokers’ commissions).
“R&W Insurance Policy” means that certain insurance policy, to be issued by the
R&W Insurer and to be bound as provided in Section 6.15, in the name and for the
benefit of the Buyer.


9

--------------------------------------------------------------------------------





“R&W Insurer” means Beazley USA Services, Inc.
“Seller” has the meaning the preamble to this Agreement specifies.
“Seller Allocation Notice” has the meaning Section 6.7(h) specifies.
“Seller Disclosure Letter” has the meaning Article III specifies.
“Seller Entity” and “Seller Entities” have the meaning Section 10.16(a)
specifies.
“Seller Fundamental Representations” has the meaning Section 7.2(a) specifies.
“Seller Group” means the Seller and each of its former, current or future
Affiliates, officers, directors, employees, partners, members, equityholders,
controlling or controlled persons, managers, agents, advisors, successors or
permitted assigns.
“Seller Material Adverse Effect” means an event, circumstance, development,
change or effect that, individually or in the aggregate, (i) is reasonably
likely to materially impair or delay the ability of the Seller to perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby or (ii) has had or is reasonably likely to have a material adverse effect
over the long-term on the business, assets, liabilities, condition (financial or
otherwise) or results of operations of the Company and its Subsidiaries, taken
as a whole; provided, however, that, in each case, no event, circumstance,
development, change or effect resulting from any of the following shall be
deemed to constitute, or shall be taken into account in determining whether
there has been or would reasonably be expected to be, a Seller Material Adverse
Effect: (A) changes in global or national economic conditions, including changes
in prevailing interest rates, credit markets, currency exchange rates, market
conditions or the price of commodities or raw materials used by the Company and
its Subsidiaries, including changes in the prevailing market rates of
distillates, propane, hard goods or packaged gases, (B) changes or trends in the
industry in which the Company and its Subsidiaries or any of their customers
operate (including the demand for, and availability and pricing of, raw
materials, oil, propane and other commodities, and the marketing and
transportation thereof) or in which the services of the Company and its
Subsidiaries are used, (C) changes in global or national political conditions,
including the outbreak, continuation or escalation of war (whether or not
declared), hostilities, military conflict or acts of terrorism, (D) earthquakes,
hurricanes, tsunamis, typhoons, lightning, hailstorms, blizzards, tornadoes,
droughts, floods, cyclones, arctic frosts, mudslides, wildfires and other
natural disasters, weather conditions and similar force majeure events,
(E) changes (or proposed changes) in applicable Law or the interpretation,
enforcement or implementation thereof or changes (or proposed changes) in GAAP
or international financial reporting standards, or the interpretation thereof,
(F) any failure by the Company or its Subsidiaries to meet any internal or third
party projections or forecasts or estimates of revenue, earnings or other
performance measures or operating statistics for any period (provided, however,
that this clause (F) shall not operate to exclude from the definition of “Seller
Material Adverse Effect” any set of facts or circumstances that cause or result
in any such failure unless otherwise excluded hereunder), (G) any effect arising


10

--------------------------------------------------------------------------------





out of any action permitted, required or requested by the Buyer to be taken
pursuant to this Agreement, or any effect of not taking any action that is
prohibited to be taken under this Agreement, (H) changes as a result of
disclosure of the Buyer as the potential acquirer of the Company or plans or
announced intentions of the Buyer with respect to the Company or its
Subsidiaries or (I) any event, circumstance, development, change or effect that
is cured by the Company or the Seller; provided, however, that events,
circumstances, developments, changes or effects set forth in clauses (A) through
(E) above may be taken into account in determining whether there has been or is
reasonably likely to have a Seller Material Adverse Effect if and only to the
extent such events, circumstances, developments, changes or effects have a
materially disproportionate adverse effect on the Company and its Subsidiaries,
taken as a whole, in relation to others in the industry, and are not excluded by
another of clauses (A) through (H).
“Seller Tax Return” has the meaning Section 6.7(b)(i) specifies.
“Seller Transaction Expenses” means the fees and expenses, and other
out-of-pocket payments incurred or otherwise payable by the Company or any of
its Subsidiaries in connection with the consummation of the transactions
contemplated hereby, including (i) with respect to any distribution of property
by AMID Liquids Trucking or the distribution of any equity interests in AMID
Liquids Trucking and (ii) any transaction-related bonuses, change of control
payments, retention payments or any similar payments, in each case triggered by
or relating to the transactions contemplated by this Agreement (or payments
accrued but unpaid in relation to any prior transaction) and payable to current
or former employees or other individual service providers of the Company, its
Subsidiaries or the Seller prior to, at or after the Closing, to the extent that
such fees and expenses, and other out-of-pocket payments are incurred or accrued
on or prior to the Closing and are unpaid at or prior to the Closing. For the
avoidance of doubt, Seller Transaction Expenses shall not include any
liabilities included in Working Capital, Indebtedness or Closing Cash.
“Specified Contract” has the meaning Section 6.4(b) specifies.
“Straddle Period” means any taxable period beginning on or before and ending
after the Closing Date.
“Straddle Period Tax Return” means any Tax Return relating to a Straddle Period.
“Subsidiary” of any specified Person at any time means any Entity of which
(i) such Person or any other Subsidiary of such Person is a general partner,
managing member or sole or controlling member or (ii) at least a majority of the
Capital Stock having by their terms ordinary voting power to elect a majority of
the board of directors, managers or others performing similar functions with
respect to such Entity is, directly or indirectly, owned or controlled by such
Person or by any one or more of its Subsidiaries, or by such Person and any one
or more of its Subsidiaries. Notwithstanding the foregoing, any reference to a
“Subsidiary” or the “Subsidiaries” of the Company in this Agreement shall be
deemed not to include AMID Liquids Trucking.


11

--------------------------------------------------------------------------------





“Target Working Capital” means an amount equal to $9,271,000.
“Tax” or “Taxes” means all net or gross income, gross receipts, net proceeds,
sales, use, ad valorem, value added, goods and services, harmonized sales,
franchise, capital, capital gains, withholding, payroll, employer health, real
property, personal property, employment, excise, property, escheat, unclaimed
property, deed, stamp, alternative, net worth or add-on minimum, environmental
or other taxes, assessments, duties, levies or similar governmental charges in
the nature of a tax imposed by any Taxing Authority, together with any interest,
penalties, fines or additions to tax with respect thereto, whether contested or
not.
“Tax Returns” of a Person means the returns, reports, information returns,
statement, schedule, notice, declaration, claim for refund and other forms or
documents (including any amendments and attachments thereto and any related or
supporting information) filed or submitted in connection with the determination,
assessment, or collection of any Tax.
“Tax Sharing Agreement” means any Tax sharing, Tax indemnity, or Tax allocation
agreement, not including contracts the principal subject matter of which is not
Taxes.
“Taxing Authority” means any Governmental Authority having or purporting to
exercise jurisdiction with respect to any Tax.
“Third Party Claim” has the meaning Section 9.8 specifies.
“Transaction Documents” means this Agreement, the Transition Services Agreement
and the other written ancillary agreements, documents, instruments and
certificates executed under or in connection with this Agreement.
“Transfer Taxes” means all sales, use, transfer, recording, filing, value added,
documentary, conveyance, stamp or similar Taxes or other similar governmental
fees incurred in connection with the Acquisition.
“Transition Services Agreement” means the Transition Services Agreement to be
entered between the Seller and the Company concurrently with the Closing, a form
of which is attached hereto as Exhibit A.
“WARN Act” has the meaning Section 6.11(i) specifies.
“Working Capital” means, as of any date of determination, the amount, which may
be positive or negative, equal to the Company’s and its Subsidiaries’ total
current assets (excluding any deferred Tax assets established to reflect timing
differences between book and Tax income) on a consolidated basis as of such date
minus the Company’s and its Subsidiaries’ total current liabilities (excluding
any deferred Tax liabilities established to reflect timing differences between
book and Tax income) on a consolidated basis as of such date, in each case
prepared in accordance with GAAP and the accounting methods, policies,
principles, practices, procedures, classifications and estimation methodologies
(whether


12

--------------------------------------------------------------------------------





with regard to reserves or otherwise) that were used in the preparation of the
Balance Sheet to the extent in accordance with GAAP; provided, however, that the
calculation of Working Capital as of the Closing Date, (i) shall not reflect any
accruals or reserves except as are calculated using the same procedures and
using the same methodologies as the applicable line items on the Balance Sheet,
(ii) is not intended to introduce any new or alternative accounting policies or
methodologies than those used in preparation of the Balance Sheet and (iii)
shall not include any amounts with respect to Cash, Indebtedness or Seller
Transaction Expenses. For avoidance of doubt, the Worksheet sets forth the
calculation of Working Capital as of March 31, 2017.
“Working Capital Deficit” means the amount, if any, by which the Closing Working
Capital is less than the Target Working Capital.
“Working Capital Excess” means the amount, if any, by which the Closing Working
Capital is more than the Target Working Capital.
“Worksheet” has the meaning Section 2.2(b) specifies.
Section 1.2    Other Defined Terms. Words and terms used in this Agreement that
other Sections of this Agreement define are used in this Agreement as those
other Sections define them.
Section 1.3    Other Definitional Provisions.
(a)    Except as this Agreement otherwise specifies, all references herein to
any Law defined or referred to herein, including the Code, are references to
that Law or any successor Law, as the same may have been amended or supplemented
from time to time through the date hereof, and any rules or regulations
promulgated thereunder.
(b)    The words “herein,” “hereof” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any provision of this Agreement,
and the words “Article,” “Section,” “Recitals,” “Schedule” and “Exhibit” refer
to Articles and Sections of, the Recitals to, and Schedules and Exhibits to,
this Agreement unless it otherwise specifies.
(c)    Whenever the context so requires, the singular number includes the plural
and vice versa, and a reference to one gender includes the other gender and the
neuter.
(d)    As used in this Agreement, the word “including” (and, with correlative
meaning, the word “include”) means including, without limiting the generality of
any description preceding that word, the word “or” shall be disjunctive but not
exclusive and the words “shall” and “will” are used interchangeably and have the
same meaning.
(e)    As used in this Agreement, the term “business day” means any day other
than a day on which commercial banks are authorized or required to close in
Houston, Texas or in Amsterdam, Netherlands.


13

--------------------------------------------------------------------------------





(f)    The phrase “to the knowledge of the Seller” or any similar phrase means
such facts and other information that are actually known, after reasonable
investigation or inquiry, to any individual set forth on Section 1.3(f) of the
Seller Disclosure Letter; the phrase “to the knowledge of the Buyer” or any
similar phrase means such facts and other information that are actually known,
after reasonable investigation or inquiry, to any individual set forth on
Section 1.3(f) of the Buyer Disclosure Letter.
(g)    As used in this Agreement, all references to “dollars” or “$” mean United
States dollars.
Section 1.4    Captions. This Agreement includes captions to Articles, Sections
and subsections of this Agreement and the Schedules and Exhibits thereto for
convenience of reference only, and these captions do not constitute a part of
this Agreement for any other purpose or in any way affect the meaning or
construction of any provision of this Agreement.
ARTICLE II    
THE ACQUISITION
Section 2.1    Purchase and Sale of the Interests. At the Closing, on the terms
and subject to the conditions of this Agreement, the Seller shall sell, assign,
transfer and convey to the Buyer, and the Buyer shall purchase and acquire from
the Seller, all of the Seller’s rights, title and interest in and to the
Interests free and clear of all Liens other than Liens created by or on behalf
of the Buyer.
Section 2.2    Purchase Price.
(a)    The aggregate purchase price for the Interests (as it may be adjusted in
accordance with this Agreement, the “Purchase Price”) shall equal the sum of:
(i)    $170,000,000.00;
(ii)    plus an amount equal to the Working Capital Excess (if any);
(iii)    minus an amount equal to the Working Capital Deficit (if any);
(iv)    plus an amount equal to the Closing Cash;
(v)    minus an amount equal to the Closing Indebtedness;
(vi)    minus an amount equal to the Seller Transaction Expenses; and
(vii)    minus an amount equal to the R&W Costs (not to exceed $750,000).
(b)    At least five business days prior to the Closing Date, the Seller shall
prepare and deliver to the Buyer a certificate (the “Estimated Closing Price
Certificate”) setting forth the Seller’s good faith estimate of the Purchase
Price (the “Estimated Purchase Price”), which shall include a reasonably
detailed calculation of the good faith estimated amount, calculated in


14

--------------------------------------------------------------------------------





accordance with the illustrative calculation set forth in the worksheet attached
hereto as Exhibit B (“Worksheet”), of (i) Closing Working Capital (“Estimated
Closing Working Capital”), (ii) Closing Cash (“Estimated Closing Cash”), (iii)
Closing Indebtedness (“Estimated Closing Indebtedness”), (iv) Seller Transaction
Expenses (“Estimated Seller Transaction Expenses”) and (v) the R&W Costs,
including, if requested by the Buyer (reasonably promptly after such request),
all materials used by the Seller in preparing such estimates, including
documentation showing in reasonable detail the Seller’s support and computations
for each of the foregoing. The R&W Costs shall be determined from reasonable
supporting documentation available to Buyer, which shall be provided by Buyer to
Seller at least six business days prior to the Closing Date. The Buyer and the
Seller will negotiate to resolve any disagreements as to such calculations to
the extent that the Buyer makes any objections thereto prior to the Closing
Date. In the event that the Buyer and the Seller are unable to resolve any such
disagreement prior to the Closing Date, the Seller’s good faith estimates as set
forth in the Estimated Closing Price Certificate will control. An amount equal
to the Estimated Purchase Price shall be payable at the Closing as described in
Section 2.3 below and shall be subject to adjustment as provided in Section 2.4
below.
Section 2.3    Payment of the Purchase Price and Other Amounts. At the Closing,
subject to the satisfaction or waiver of each of the conditions specified in
Article VII, the Buyer shall pay the Seller the Estimated Purchase Price by wire
transfer or other delivery of immediately available funds to the account of the
Seller (which shall be provided by the Seller to the Buyer at least two business
days prior to the Closing Date).
Section 2.4    Purchase Price Adjustments.
(a)    The Parties agree that, so long as any distributions made are reflected
in Closing Working Capital, Closing Cash (as applicable) and in any adjustments
to the Purchase Price under Section 2.4(c), the Seller shall, subject to the
terms and conditions hereof, including Section 6.2, have the right, at or prior
to the Closing, to cause the Company and its Subsidiaries to distribute cash to
the Seller or its Affiliates by one or more dividends and/or other
distributions.
(b)    Within 45 calendar days following the Closing, the Buyer shall prepare,
or cause to be prepared, and deliver to the Seller a statement (the “Closing
Statement”), which shall include (i) a consolidated balance sheet of the Company
and its Subsidiaries as of 12:01 a.m. Eastern Time on the Closing Date, (ii) a
calculation of the total Working Capital of the Company and its Subsidiaries as
of 12:01 a.m. Eastern Time on the Closing Date determined pursuant to the
Worksheet from such balance sheet (the “Closing Working Capital”), (iii) a
calculation of the Working Capital Deficit or the Working Capital Excess, as the
case may be, (iv) a calculation of Closing Cash, (v) a calculation of Closing
Indebtedness, (vi) a calculation of Seller Transaction Expenses and (vii) the
Buyer’s determination of the final Purchase Price (the “Final Purchase Price”)
resulting therefrom. The Seller shall have a period of 30 calendar days after
delivery of the Closing Statement to review (and cause the Seller’s auditors to
review) such documents and make any objections it may have in writing to the
Buyer. For purposes of the Seller’s evaluation of the Closing Statement, the
Buyer shall, and shall cause the Company and its Subsidiaries to, provide, if
requested by the Seller, reasonably promptly after advance notice thereof,
materials used by the Buyer or its Representatives in preparing the Closing
Statement, including documentation showing in reasonable


15

--------------------------------------------------------------------------------





detail the Buyer’s support and computations and working papers created or used
in connection with the preparation of the Closing Statement to the extent (i)
reasonably available to the Buyer and (ii) provision thereof will not violate
any applicable Laws. In addition, for purposes of the Seller’s evaluation of the
Closing Statement, the Buyer shall, and shall cause the Company and its
Subsidiaries to, permit reasonable access, upon advance notice and during normal
business hours, to the personnel of the Company and its Subsidiaries as may be
reasonably requested by the Seller and its Representatives to analyze the
Closing Statement. If the Seller delivers written objections to the Buyer within
such 30-day period, then the Buyer and the Seller shall attempt to resolve the
matter or matters in dispute. If no written objections are made by the Seller
within such 30-day period, then such Closing Statement shall be final and
binding on the Parties. If disputes with respect to such Closing Statement
cannot be resolved by the Buyer and the Seller within 30 calendar days after
timely delivery of any objections thereto, then, at the request of the Buyer or
the Seller, the specific matters in dispute (but no others) shall be submitted
to Deloitte & Touche LLP or such other independent accounting firm as may be
approved by the Seller and the Buyer (the “Auditors”), which firm shall render
its opinion as to such specific matters. The Seller and the Buyer shall enter
into a customary engagement letter with the Auditors. If no such referral is
made within 45 days after the delivery of the objections, then such Closing
Statement shall be final and binding on the Parties. The matters to be resolved
by the Auditors shall be limited to the remaining unresolved disputes between
the Buyer and the Seller. The Auditors shall promptly deliver to the Buyer and
the Seller a written report setting forth its resolution of the disputes along
with its determination of the Final Purchase Price, which determination shall be
made in accordance with the Worksheet and the definitions and principles set
forth in this Agreement and shall be final and binding on the Parties. In
resolving any disputed item, the Auditors may not assign a value to any item
greater than the greatest value for such item claimed by either Party or less
than the smallest value for such item claimed by either Party. The Auditors
determination with respect to the disputed items shall be final, binding an
non-appealable and judgment may be entered upon the determination of the
Auditors in any court having jurisdiction over the Party against which such
determination is to be enforced. The fees and expenses of the Auditors shall be
borne by the Parties as designated by the Auditors, which designation shall be
based upon the inverse proportion of the amount of disputed items resolved in
favor of such Party (i.e., so that the prevailing Party bears a lesser amount of
such fees and expenses).
(c)    If the Estimated Purchase Price is greater than the Final Purchase Price,
then within five business days following the final determination thereof, the
Seller shall pay the Buyer the amount of such excess, plus interest thereon at
6% per annum, calculated on the basis of the actual number of days elapsed
divided by 365, from (and including) the date that is 10 business days after the
date on which the Final Purchase Price is finally determined under Section
2.4(b) to (but excluding) the date of such payment. If the Final Purchase Price
is greater than the Estimated Purchase Price, then within five business days
following the final determination thereof, the Buyer will pay the Seller by wire
transfer in immediately available funds to the account designated by the Seller
the amount of such excess plus interest thereon at 6% per annum, calculated on
the basis of the actual number of days elapsed divided by 365, from (and
including) the date that is 10 business days after the date on which the Final
Purchase Price is finally determined under Section 2.4(b) to (but excluding) the
date of such payment.


16

--------------------------------------------------------------------------------





Section 2.5    Time and Place of the Closing. Upon the terms and subject to the
conditions of this Agreement, the closing of the transactions contemplated by
this Agreement (the “Closing”) will take place at the offices of Gibson, Dunn &
Crutcher LLP, 1221 McKinney Street, 37th Floor, Houston, Texas 77010, on the
second business day after the date on which the satisfaction or, to the extent
permitted by applicable Law, waiver of all conditions to the obligations of the
Parties set forth in Article VII (other than such conditions as may, by their
terms, only be satisfied at the Closing or on the Closing Date, but subject to
the fulfillment or waiver of those conditions) shall occur, or at such other
time or on such other date as the Parties agree in writing (the “Closing Date”).
Section 2.6    Closing Deliverables.
(a)    At the Closing, the Buyer will make the payments specified in Section 2.3
and will deliver, or cause to be delivered, to the Seller, as applicable:
(i)    the officer’s certificate contemplated by Section 7.3(c);
(ii)    a certificate duly executed by the secretary or any assistant secretary
of the Buyer, dated as of the Closing, attaching and certifying on behalf of the
Buyer (A) the Organizational Documents of the Buyer and (B) the resolutions of
the board of directors (or other appropriate governing body) of the Buyer
authorizing the execution, delivery and performance by the Buyer of the
Transaction Documents to which it is a party and the transactions contemplated
thereby;
(iii)    a duly executed counterpart of the Transition Services Agreement; and
(iv)    such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required to consummate the
transactions contemplated hereby.
(b)    At the Closing, the Seller will deliver, or cause to be delivered, to the
Buyer:
(i)    a duly executed assignment evidencing the conveyance of the Interests to
the Buyer;
(ii)    the officer’s certificates contemplated by Section 7.2(d);
(iii)    a certificate duly executed by the secretary or any assistant secretary
of the Seller, dated as of the Closing, attaching and certifying on behalf of
the Seller (A) the Organizational Documents of the Seller and (B) the
resolutions of the board of directors of the Seller authorizing the execution,
delivery and performance by the Seller of the Transaction Documents to which it
is a party and the transactions contemplated thereby;
(iv)    (A) a certificate or statement, in a form reasonably satisfactory to
Buyer and conforming to the requirements of Treasury Regulations Sections
1.1445-2(b)(2) stating that such Seller is not a “foreign person” (as defined
under Section 1445(f) of


17

--------------------------------------------------------------------------------





the Code for this purpose) and (B) a duly completed IRS Form W-9 certifying that
the Seller is not subject to backup withholding;
(v)    resignation letters from the individuals listed on Section 2.6(b)(v) of
the Seller Disclosure Letter;
(vi)    a duly executed counterpart of the Transition Services Agreement; and
(vii)    such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required to consummate the
transactions contemplated hereby.
Section 2.7    Withholdings. Any payments from the Buyer to any Person pursuant
to this Agreement shall be made without deduction or withholding for any Taxes,
except as required by applicable Law (as determined in good faith by the Buyer),
and to the extent that amounts are so deducted or withheld, they shall be
treated for all purposes of this Agreement as having been delivered and paid to
such Person.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF THE SELLER
Except as set forth in a letter delivered by the Seller to the Buyer
concurrently with the execution and delivery of this Agreement (the “Seller
Disclosure Letter”), the Seller represents and warrants to the Buyer, as of the
date hereof and, at Closing, as of the Closing, as follows:
Section 3.1    Organization.
(a)    The Seller is duly organized, validly existing and in good standing under
the Laws of the State of Delaware.
(b)    The Seller has all requisite limited partnership power and authority
under the Laws of the State of Delaware and its Organizational Documents to own,
lease or otherwise hold its properties and assets and to carry on its business
as conducted as of the date hereof. The Seller is duly qualified and licensed,
as may be required, and in good standing to do business in each jurisdiction in
which the business it is conducting, or the operation, ownership or leasing of
its properties, makes such qualification and licensing necessary, other than in
such jurisdictions where the failure to be so qualified and licensed would not
result in a Seller Material Adverse Effect. The Seller has made available to the
Buyer complete and correct copies of its Organizational Documents, each as
amended to date.
Section 3.2    Authorization; Enforceability.
(a)    The Seller has the requisite limited partnership power and authority to
enter into and deliver each Transaction Document to which it is a party, and to
carry out the transactions contemplated by the Transaction Documents. The
execution and delivery by the Seller of the Transaction Documents to which it is
a party, the performance by the Seller of its obligations under


18

--------------------------------------------------------------------------------





each Transaction Document to which it is a party in accordance with their
respective terms and the consummation of the transactions contemplated by the
Transaction Documents have been duly and validly authorized by all requisite
action of the general partner of the Seller and no other limited partnership or
other organizational proceedings on the part of the Seller are necessary to
authorize the Transaction Documents to which the Seller is or will be party.
(b)    This Agreement has been, and each of the other Transaction Documents to
which the Seller is or will be a party are, or when executed and delivered by
the parties thereto will be, duly executed and delivered by the Seller and,
assuming the due authorization, execution and delivery of this Agreement and
such other Transaction Documents by the other parties hereto and thereto,
constitutes, or upon execution will constitute, the Seller’s legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as that enforceability may be (i) limited by any applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally, and (ii) subject to
general principles of equity (regardless of whether that enforceability is
considered in a proceeding in equity or at law).
(c)    The execution and delivery by the Seller of the Transaction Documents to
which it is a party, the performance by the Seller of its obligations under each
Transaction Document to which the Seller is a party in accordance with their
respective terms and the consummation of the transactions contemplated by the
Transaction Documents will not violate, breach or constitute a default under (i)
the Organizational Documents of the Seller or (ii) any Law applicable to the
Seller, except in the case of clause (ii), for such violations, breaches or
defaults that would not result in a Seller Material Adverse Effect.
Section 3.3    Litigation. No Proceeding is pending or, to the knowledge of the
Seller, threatened in writing to which the Seller is or may become a party which
(a) questions or involves the validity or enforceability of any obligation of
the Seller under any Transaction Document, or (b) seeks (or reasonably may be
expected to seek) to prevent or delay consummation by the Seller of the
transactions contemplated by the Transaction Documents.
Section 3.4    Ownership of the Interests. The Seller holds of record, owns
beneficially, and has good and marketable title to the Interests, free and clear
of all Liens (other than Liens in effect on or prior to the Closing Date that
will be released upon payment of the Purchase Price).
Section 3.5    Brokers. Except for Wells Fargo Securities, LLC, the fees and
commissions of which will be paid by the Seller, no broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Seller, the Company or its
Subsidiaries.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES RELATED TO THE COMPANY AND ITS SUBSIDIARIES


19

--------------------------------------------------------------------------------





Except as set forth in the Seller Disclosure Letter, the Seller represents and
warrants to the Buyer, as of the date hereof and, at Closing, as of the Closing,
as follows:
Section 4.1    Organization. Section 4.1 of the Seller Disclosure Letter sets
forth the Organization Jurisdiction of the Company and each of its Subsidiaries,
each of which is duly organized, validly existing and in good standing under the
Laws of its Organization Jurisdiction, and has all requisite corporate or other
entity power and authority under those Laws and their respective Organizational
Documents to own, lease or otherwise hold its respective properties and assets
and to carry on its business as conducted as of the date hereof. The Company and
each of its Subsidiaries is duly qualified and licensed, as may be required, and
in good standing to do business in each jurisdiction in which the business it is
conducting, or the operation, ownership or leasing of its properties, makes such
qualification and licensing necessary, other than in such jurisdictions where
the failure to be so qualified and licensed would not result in a Seller
Material Adverse Effect. The Seller has made available to the Buyer complete and
correct copies of the Organizational Documents of the Company and each of its
Subsidiaries, each as amended as of the date hereof.
Section 4.2    Authorization; Enforceability; Absence of Conflicts; Required
Consents.
(a)    The Company has the requisite corporate power and authority to enter into
and deliver each Transaction Document to which it is a party, and to carry out
the transactions contemplated by the Transaction Documents. The execution and
delivery by the Company of the Transaction Documents to which it is a party, the
performance by the Company of its obligations under each Transaction Document to
which it is a party in accordance with their respective terms and the
consummation of the transactions contemplated by the Transaction Documents have
been duly and validly authorized by all requisite limited liability company
action by the Company, and no other corporate or other organizational
proceedings on the part of the Company are necessary to authorize the
Transaction Documents to which the Company is or will be a party.
(b)    Each of the Transaction Documents to which the Company will be a party,
when executed and delivered by the parties thereto, will be duly executed and
delivered by the Company and, assuming the due authorization, execution and
delivery of such Transaction Documents by the other parties thereto, upon
execution will constitute the Company’s legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as that
enforceability may be (i) limited by any applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar Laws affecting the
enforcement of creditors’ rights generally and (ii) subject to general
principles of equity (regardless of whether that enforceability is considered in
a proceeding in equity or at law).
(c)    The execution and delivery by the Company of the Transaction Documents to
which it is a party, the performance by the Company of its obligations under
such Transaction Document in accordance with their respective terms and the
consummation of the transactions contemplated by the Transaction Documents will
not (i) violate, breach or constitute a default (or give rise to any right of
termination, cancellation or acceleration) under (A) the Organizational
Documents of the Company, (B) any Law applicable to the Company and its
Subsidiaries, or (C)


20

--------------------------------------------------------------------------------





any agreement that is material to the business and operation of the Acquired
Business, including any Material Agreement and the Real Property Leases, except
in the case of clauses (B) and (C), for such violations, breaches or defaults
that would not be material to the Company or any of its Subsidiaries (provided
that Alliant Gas, LLC and Alliant Arizona Propane, L.L.C. shall be treated as a
single Subsidiary for such purposes), (ii) cause or result in the imposition of,
or afford any Person the right to obtain, any Lien upon any of the assets of the
Company, or (iii) result in the revocation, cancellation, suspension or material
modification of any Permit possessed by the Company or its Subsidiaries
necessary or desirable for the carrying on of the Acquired Business as conducted
as of the date hereof in all material respects, except for such revocations,
cancellations, suspensions or material modifications as would not be material to
the Company or any of its Subsidiaries (provided that Alliant Gas, LLC and
Alliant Arizona Propane, L.L.C. shall be treated as a single Subsidiary for such
purposes).
(d)    No Law requires the Company to obtain any Permit, or make any filings,
including any report or notice, with any Governmental Authority, in connection
with the execution, delivery or performance by the Company of the Transaction
Documents to which it is a party, the enforcement against the Company of its
obligations thereunder or the consummation of the transactions contemplated by
the Transaction Documents, except for such Permits the failure of which to
obtain or make would not be material to the Company or any of its Subsidiaries
(provided that Alliant Gas, LLC and Alliant Arizona Propane, L.L.C. shall be
treated as a single Subsidiary for such purposes).
(e)    No agreement or arrangement to which the Company or any of its
Subsidiaries is a party or is bound or to which the Company, its Subsidiaries or
any of their assets are subject, requires the Company to obtain any Consent from
or provide any notice to any Person in connection with the execution, delivery
or performance by the Company of the Transaction Documents to which it is a
party, the enforcement against the Company of its obligations thereunder or the
consummation of the transactions contemplated by the Transaction Documents,
except for such Consent the failure of which to obtain would not be material to
the Company or any of its Subsidiaries (provided that Alliant Gas, LLC and
Alliant Arizona Propane, L.L.C. shall be treated as a single Subsidiary for such
purposes).
Section 4.3    Equity Interests. Section 4.3 of the Seller Disclosure Letter
accurately and completely sets forth for the Company and each of its
Subsidiaries, as of the date hereof, the Capital Stock of the Company and each
of its Subsidiaries which is authorized (where applicable) and which is issued
and outstanding. All of such issued and outstanding Capital Stock of the Company
and each of its Subsidiaries is duly authorized and validly issued, and are held
of record by the Persons and in the amounts set forth in Section 4.3 of the
Seller Disclosure Letter. Except as set forth in the Organizational Documents of
the Company or any of its Subsidiaries: (a) no Capital Stock of the Company or
any of its Subsidiaries is reserved for issuance or is held in treasury; (b) no
Capital Stock of the Company or any of its Subsidiaries is subject to
pre-emptive rights, rights of first refusal, tag-along rights, drag-along
rights, transfer restrictions, proxies, voting trusts, stockholder agreements or
other agreements or understandings in effect to which the Company or any of its
Subsidiaries is a party with respect to the voting or transfer of such Capital
Stock; (c) there are no outstanding subscriptions, options, warrants, rights,
calls, conversion rights, rights of


21

--------------------------------------------------------------------------------





exchange, convertible or exchangeable securities or other plans or commitments,
contingent or otherwise, relating to the Capital Stock of the Company or any of
its Subsidiaries other than as contemplated by this Agreement; (d) there are no
outstanding contracts or other agreements of the Seller, the Company or any of
its Subsidiaries, or any other Person, to purchase, redeem or otherwise acquire
any outstanding Capital Stock of the Company or any of its Subsidiaries, or
securities or obligations of any kind convertible into any Capital Stock of the
Company or any of its Subsidiaries and; (e) there are no outstanding or
authorized equity appreciation, phantom equity, equity incentive plans or
similar rights based on or relating to the Capital Stock of the Company or any
of its Subsidiaries.
Section 4.4    Subsidiaries. The Company owns, directly or indirectly, all of
the issued and outstanding Capital Stock of each of its Subsidiaries, free and
clear of all Liens other than Permitted Liens. None of the Company’s
Subsidiaries owns, directly or indirectly, any Capital Stock in any corporation,
limited liability company, partnership, joint venture or other entity.
Section 4.5    Title to Assets; Related Matters. The Company and its
Subsidiaries have good and marketable title to, or a valid leasehold interest
in, all of their respective facilities, equipment and other items of tangible
personal property and assets, free and clear of all Liens other than Permitted
Liens. All of the Company’s and its Subsidiaries’ material facilities, equipment
and other material items of tangible personal property are in good operating
condition and capable of being used for their intended purposes (ordinary wear
and tear excepted) and are usable in the Ordinary Course of Business.
Section 4.6    Real Property.
(a)    Section 4.6(a) of the Seller Disclosure Letter contains, as of the date
of this Agreement, a complete list of (i) all real property owned by the Company
and its Subsidiaries (“Owned Real Property”), (ii) all real property leased,
subleased or licensed by the Company or any of its Subsidiaries as tenant,
subtenant or licensee (“Leased Real Property”), (iii) all real property with
respect to which the Company or any of its Subsidiaries has entered into a
lease, sublease or license to a third party (each such lease, sublease or
license, including all amendments to and guaranties of, being a “Lease to Third
Party”), and (iv) all material real property (which may be identified by
subdivision name, city, county and state) in which the Company or any of its
Subsidiaries has an easement interest (the “Easement Property”). The Owned Real
Property, the Leased Real Property and the Easement Property are referred to
collectively as the “Real Property.” Section 4.6(a) of the Seller Disclosure
Letter also indicates for the Real Property and the property subject to a Lease
to Third Party the following information: (1) whether each parcel of Real
Property is Owned Real Property, Leased Real Property or Easement Property, (2)
the address for each parcel of Real Property, (3) if the Real Property is Owned
Real Property or Leased Real Property, whether it is subject to a Third Party
Lease and, if so, the third-party tenant, subtenant or licensee, and (4) which
of the Company or one of its Subsidiaries holds the real property interest in
the Real Property.
(b)    The Company or one of its Subsidiaries (i) has good and marketable title
to each parcel of Owned Real Property, in each case free and clear of Liens
other than Permitted Liens, (ii) owns outright all the facilities, structures
and other improvements located on the Owned Real Property, in each case free and
clear of Liens other than Permitted Liens, (iii) has a good and valid


22

--------------------------------------------------------------------------------





leasehold interest in the Leased Real Property, including facilities, structures
and other improvements leased or owned by the Company or one of its Subsidiaries
thereon, in each case free and clear of Liens other than Permitted Liens, and
(iv) is the holder and enjoys the benefit of the Easements held by the Company
or one of its Subsidiaries or in which the Company or one of its Subsidiaries
have any rights and owns outright all the facilities, structures and other
improvements located on the Easement Property and used in the Acquired Business,
in each case free and clear of Liens other than Permitted Liens.
(c)    Except as set forth on Section 4.6(c) of the Seller Disclosure Letter,
with respect to each parcel of Owned Real Property:
(i)    The Seller has delivered or made available to the Buyer copies of the
vesting deeds by which the Company or its Subsidiaries acquired the Owned Real
Property, and all title policies, commitments, reports and the title exception
documents related to the Owned Real Property in the possession or control of the
Seller, the Company or its Subsidiaries.
(ii)    There are no unexercised options, rights of first offer or rights of
first refusal to sell, assign or otherwise dispose of any portion of, or
interest in, the Owned Real Property and neither the Company nor its
Subsidiaries are obligated to acquire a fee or leasehold interest in any other
material real property.
(iii)    There are no pending or, to the knowledge of the Seller, threatened
condemnation, eminent domain, zoning, rezoning or similar Proceedings relating
to any Owned Real Property, and none of the Owned Real Property has suffered any
damage by fire or other casualty within the last 12 months which has not been
repaired and restored in all material respects.
(d)    Section 4.6(d) of the Seller Disclosure Letter lists, as of the date
hereof, all leases, subleases, licenses, concessions and other occupancy
agreements (as amended to date) along with any side letters, guaranties, and
subordination, non-disturbance and attornment agreements with respect to any
Leased Real Property (the “Real Property Leases”). The Seller has made available
to the Buyer a correct and complete copy of each Real Property Lease (as amended
to date).
(e)    Section 4.6(e) of the Seller Disclosure Letter lists all written or oral
Leases to Third Parties (the “Leases to Third Parties”).
(f)    Except as would not be material to the Company and its Subsidiaries,
taken as a whole, with respect to each Real Property Lease and each of the
Leases to Third Parties:
(i)    Each Real Property Lease and each of the Leases to Third Parties is a
legal, valid, binding and enforceable obligation of the Company or its
Subsidiaries and, to the knowledge of Seller, of each other party thereto.


23

--------------------------------------------------------------------------------





(ii)    There exists no breach or default of the Company or its Subsidiaries (as
applicable) or, to the knowledge of the Seller, any other party thereto under
any Real Property Lease or any of the Leases to Third Parties.
(g)    Section 4.6(g) of the Seller Disclosure Letter lists all easements,
rights-of-way, servitudes, surface use agreements, licenses that are in the
nature of easements, and similar rights in favor of the Company and its
Subsidiaries and material to the Acquired Business (the “Easements”). To the
Company’s knowledge, the Easements are in full force and effect.
Section 4.7    Litigation.
(a)    No Proceeding is pending or, to the knowledge of the Seller, threatened,
to which the Company is or may become a party which (i) questions or involves
the validity or enforceability of any obligation of the Company under any
Transaction Document, or (ii) seeks (or reasonably may be expected to seek) to
prevent or delay consummation by the Company of the transactions contemplated by
the Transaction Documents.
(b)    There is no material Proceeding pending, or, to the knowledge of the
Seller, threatened against the Company or any of its Subsidiaries. Neither the
Company nor any of its Subsidiaries are party to any outstanding material
judgment, decree, injunction or order of any Governmental Authority that
involves, affects or relates to the Company, any of its Subsidiaries, the
Acquired Business or the assets thereof.
(c)    Notwithstanding the foregoing, no representation or warranty in this
Section 4.7 is made with respect to (i) environmental matters, which are covered
exclusively by the provisions set forth in Section 4.14 or (ii) matters relating
to Taxes, which are covered exclusively by the provisions set forth in Section
4.15.
Section 4.8    Absence of Certain Changes. Except as otherwise contemplated by
this Agreement, since the Balance Sheet Date, (a) the Company and its
Subsidiaries have conducted the Acquired Business only in the Ordinary Course of
Business and (b) the Company and its Subsidiaries, taken as a whole, have not
suffered a Seller Material Adverse Effect.
Section 4.9    Compliance with Law. The Acquired Business is being, and for the
three years prior to the date hereof has been, conducted in compliance with all
applicable Laws, except in each case as would not be material to the Company or
any of its Subsidiaries (provided that Alliant Gas, LLC and Alliant Arizona
Propane, L.L.C. shall be treated as a single Subsidiary for such purposes).
During the three years prior to the date hereof, none of the Seller or its
Affiliates (including the Company and its Subsidiaries) has received written
notice of any material violation, alleged violation or investigation with
respect to any actual alleged violation of any Laws applicable to the ownership
and operation of the Company, its Subsidiaries, the Acquired Business or any of
the assets thereof. Notwithstanding the foregoing, no representation or warranty
in this Section 4.9 is made with respect to (a) environmental matters, which are
covered exclusively by the provisions set forth in Section 4.14 or (b) matters
relating to Taxes, which are covered exclusively by the provisions set forth in
Section 4.12 and Section 4.15.


24

--------------------------------------------------------------------------------





Section 4.10    Permits. Each of the Company and its Subsidiaries holds all of
the material Permits required or necessary to conduct the Acquired Business as
currently conducted, all such Permits are in full force and effect and each of
the Company and its Subsidiaries are operating in compliance with such Permits
in all material respects. As of the Closing, all material Permits required to
conduct the Acquired Business as currently conducted will be in the possession
of the Company and its Subsidiaries and all such material Permits shall remain
in full force and effect upon Closing. Notwithstanding the foregoing, no
representation or warranty in this Section 4.10 is made with respect to Permits
issued pursuant to Environmental Laws, which are covered exclusively in Section
4.14.
Section 4.11    Material Agreements.
(a)    Section 4.11(a) of the Seller Disclosure Letter sets forth a true and
complete list, as of the date of this Agreement, of each of the following
written or oral contracts, agreements or legally binding arrangements related to
the Company or its Subsidiaries or the Acquired Business, or to which the
Company or any of its Subsidiaries is a party (each such contract, agreement or
arrangement, whether or not actually identified on Section 4.11(a) of the Seller
Disclosure Letter, a “Material Agreement”):
(i)    that is a master purchase or similar agreement with any of the 20 largest
suppliers of goods and services to (the “Material Suppliers”) the Acquired
Business as measured by the dollar amount of purchases therefrom during the
fiscal year ended December 31, 2016;
(ii)    that is with a Material Supplier;
(iii)    relating to any equipment or personal property leases obligating the
Company or its Subsidiaries to pay an amount in excess of $100,000 during any
calendar year in the aggregate;
(iv)    that restricts (or purports to restrict) the ability of the Company or
any of its Subsidiaries from engaging in any business in any geographic area or
competing with any Person;
(v)    that restricts the ability of the Company or any of its Subsidiaries from
soliciting for employment or hiring any employee;
(vi)    that is a license agreement pursuant to which the Seller or any of its
Affiliates (x) has acquired the right to use any material Intellectual Property
necessary for the conduct of the Acquired Business, other than software that is
generally commercially available, or (y) has granted to any third party any
license to use any material Intellectual Property of the Acquired Business that
is owned by the Seller or any of its Affiliates (including the Company and its
Subsidiaries);
(vii)    relating to the incurrence, assumption or guarantee of Indebtedness;


25

--------------------------------------------------------------------------------





(viii)    relating to the acquisition or disposition of any business (whether by
merger, sale of stock, sale of assets or otherwise) or to any partnership or
joint venture for an amount in excess of $100,000;
(ix)    for the sale of any asset for an amount in excess of $100,000, other
than inventory sales or sales otherwise entered into in the Ordinary Course of
Business;
(x)    containing a grant of any preferential rights, right of first refusal,
right of first offer or similar right;
(xi)    relating to real property obligating the Company or its Subsidiaries to
pay an amount in excess of $100,000 during any calendar year in the aggregate;
(xii)    relating to any commitment or payments pursuant to commitments by the
Company and its Subsidiaries in excess of $250,000 in the aggregate;
(xiii)    that is a warranty, guaranty, indemnity or other similar undertaking
with respect to a contractual or other performance extended by the Company or
any of its Subsidiaries that would reasonably be expected to result in liability
in excess of $100,000, excluding indemnification provided by the Company or any
of its Subsidiaries to customers or suppliers in the Ordinary Course of
Business;
(xiv)    providing for severance, retention, change in control or other similar
payments for which Buyer, the Company or any Subsidiary would have liability
prior to, at or following the Closing;
(xv)    to which any Governmental Authority is party, including any settlement,
conciliation or similar arrangements, obligating the Company or its Subsidiaries
to pay an amount in excess of $50,000 during any calendar year in the aggregate;
and
(xvi)    relating to any outstanding written commitment to enter into any
written contract or agreement of the type described in subsections (i) through
(xv) above.
(b)    The Seller has delivered or made available to the Buyer a true and
complete copy of each Material Agreement (as amended to date) and a written
summary setting forth the material terms and conditions of each oral Material
Agreement.
(c)    All of the Material Agreements are in full force and effect as of the
date of this Agreement, the Company and its Subsidiaries (as applicable) have
performed all material obligations required to be performed by them under the
Material Agreements, and all third parties to the Material Agreements have, to
the knowledge of the Seller, performed all material obligations required to be
performed by them. None of the Company and its Subsidiaries is in default under
or in any dispute with respect to any Material Agreement, nor has any event
occurred which, with notice or lapse of time or both, would constitute a default
by the Company or any of its Subsidiaries under any such Material Agreement,
except in each case as would not be material to the Company and its Subsidiaries
taken as a whole. To the knowledge of the Seller, none of the third parties to


26

--------------------------------------------------------------------------------





the Material Agreements are in default under or in any dispute with respect to
any Material Contract, nor has any event occurred which, with notice or lapse of
time or both, would constitute a default by any such third parties under any
such Material Agreement.
(d)    No party to any Material Agreement (including the Material Suppliers) has
notified the Seller or any of its Affiliates (including the Company and its
Subsidiaries) in writing that it intends to terminate, modify, accelerate or
cancel any Material Agreement, or of the bankruptcy or liquidation of any such
party.
Section 4.12     Employee Matters.
(a)    Section 4.12(a) of the Seller Disclosure Letter lists, as of the date
specified thereon (which date shall be no earlier than four days prior to the
date of this Agreement), for each Company Employee: (i) the name (or employee
identification number), (ii) job title, (iii) hourly rate or annual base salary
(as applicable), (iv) target cash incentive opportunity, (v) hire date and, if
different, service credit date, (vi) status as exempt or non-exempt, (vii)
status as full-time or part-time, (viii) accrued but unused vacation days, (ix)
whether such Person is on disability leave or an approved leave of absence or
has given written notice of the need for a leave of absence, and (x) location of
employment. Section 4.12(a) of the Seller Disclosure Letter will be updated as
of immediately prior to the Closing Date and, in addition to the above
information, will also indicate (A) the Employee Plan covering health insurance
in which each Company Employee participates and whether he or she has a flexible
savings account for 2017 and (B) any fringe benefits or perquisites provided in
the last 12 months to such Company Employee that exceeded $5,000 in the
aggregate.
(b)    ‎Section 4.12(b) of the Seller Disclosure Letter lists each material
Employee Plan in which the Company Employees participate including each
Employment Agreement with any Company Employee. With respect to each Employee
Plan, including each Employment Agreement, the Seller has provided to the Buyer
true, complete and correct copies of (i) the current plan documents, including
all amendments thereto, or, in the case of an unwritten material Employee Plan,
a written description thereof, (ii) the most recent summary plan descriptions
and any summaries of material modifications thereto, and the past three annual
reports and associated summary annual reports, (iii) the current trust
agreement, insurance contracts, administrative service agreements and other
material documents relating to the funding or payment of benefits under such
Employee Plan, (iv) the Form 5500 for the past three plan years, filed with any
Governmental Authority and all schedules and attachments thereto, and (v) the
most recent favorable determination letter or opinion letter issued by the
Internal Revenue Service..
(c)    With respect to each Employee Plan that is intended to qualify under
Section 401(a) of the Code, such plan (x) has received a favorable determination
or opinion letter from the Internal Revenue Service with respect to its
qualification, and has determined that each trust created thereunder is exempt
from Tax under the provisions of Section 501(a) of the Code and (y) no fact or
event has occurred since the date of such letter that would reasonably be
expected to adversely affect such qualification. With respect to each Employee
Plan (including each Employment Agreement): (i) each such plan and agreement has
been established, maintained, operated and administered in material compliance
with its terms and the requirements of ERISA and the Code


27

--------------------------------------------------------------------------------





and all other applicable Laws; (ii) the Seller and its Subsidiaries and
Affiliates, including the Company and its Subsidiaries, have performed all
material obligations required to be performed by them under any Employee Plan
(including each Employment Agreement) and are not in default under or in
violation of any Employee Plan (including each Employment Agreement); (iii)
other than routine claims for benefits, there are no claims, legal actions,
disputes, government audits, examinations or investigations and none are
pending, or, to the knowledge of the Seller, threatened in writing, with respect
to any Employee Plan (including any Employment Agreement); and (iv) no events or
omissions that would be non-exempt prohibited transactions or breaches of any of
the duties imposed by ERISA on “fiduciaries” (within the meaning of Section
3(21) of ERISA), whether or not such Employee Plans are subject to ERISA, have
occurred that could reasonably be expected to result in a payment by or
assessment against the Company, its Subsidiaries or the Seller or any of its
Subsidiaries or Affiliates of any liability or excise Tax imposed under ERISA,
the Code or other applicable Law. No Employee Plan (including any Employment
Agreement) is maintained, sponsored or contributed to primarily for the benefit
of current or former employees or individual service providers of Seller or any
of its Subsidiaries or Affiliates who are or were regularly employed by or
providing services outside of the United States. No Employee Plan (including any
Employment Agreement) provides for post-retirement or post-termination health or
life insurance benefits, other than coverage mandated by applicable Law and paid
for at the sole expense of the participant (or his or her eligible dependent or
beneficiary).
(d)    Neither the Seller, the Company, nor any of its or their Subsidiaries or
ERISA Affiliates maintain, sponsor, participate in, contribute to or are
obligated to contribute to, and at no time within the past six years has any
such Person maintained, established, sponsored, participated in, contributed to
or been obligated to contribute to: (i) a multi-employer plan (within the
meaning of Section 3(37) or 4001(a)(3) of ERISA), (ii) a single employer plan
(within the meaning of Section 4001(a)(15) of ERISA) or other pension plan that
is subject to Title IV of ERISA or Sections 302 or 303 of ERISA or Sections 412
or 430 of the Code, or (iii) a “multiple employer plan” within the meaning of
Section 210(a) of ERISA or Section 413(c) of the Code. For purposes of this
Agreement, “ERISA Affiliate” means any trade or business, whether or not
incorporated, which together with any Person would be deemed a single employer
within the meaning of Section 414(b), (c), (m) or (o) of the Code or Section
4001(b)(1) of ERISA.
(e)    With respect to each Employee Plan (including each Employment Agreement),
(i) all insurance premiums required to be paid with respect to, (ii) benefits,
expenses, and other amounts due and payable under, and (iii) contributions,
transfers, or payments required to be made to, such Employee Plan have been
paid, made or fully accrued on the Company’s financial statements.
(f)    With respect to each Employee Plan that is subject to Section 4980B of
the Code, the Seller and its Subsidiaries and Affiliates, including the Company
and its Subsidiaries, have complied in all material respects with the
continuation coverage requirements of Section 4980B of the Code and Part 6 of
Subtitle B of Title I of ERISA. No Employee Plan that provides health insurance
or medical coverage is self-funded or self-insured.


28

--------------------------------------------------------------------------------





(g)    Each Employee Plan (including each Employment Agreement) that is a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code is and has been established, maintained, operated and documented in
material compliance with Section 409A of the Code and the applicable guidance
issued thereunder so as to avoid any Tax, penalty or interest under Section 409A
of the Code.
(h)    In relation to any of the Company Employees and as of the date of this
Agreement, neither the Company nor any of its Subsidiaries is subject to any
agreement with any labor union or employee association, and neither the Company
nor its Subsidiaries has, since January 1, 2013, made any commitment to or
conducted negotiations with any labor union or employee association with respect
to any future agreement and, to the knowledge of the Seller, there is no current
attempt to organize, certify or establish any labor union or employee
association.
(i)    The Company and its Subsidiaries are now, and for the last four years
have been, in compliance with all applicable Laws relating to the employment of
employees (including any independent contractors or consultants), including but
not limited to, those Laws related to wages and hours, classification of
employees or contractors, payment of wages, child labor, family and medical
leave, access to facilities and employment opportunities for disabled persons,
discrimination (including discrimination based upon sex, pregnancy, marital
status, age, race, color, national origin, ethnicity, sexual orientation,
disability, veteran status, religion, or other classification protected by law
or retaliation for exercise of rights under any Laws), collective bargaining,
unfair labor practices, disclosure of confidential information, employee
privacy, occupational safety and health, and the payment and withholding of
Taxes and other sums as required by the appropriate Governmental Authority. The
Company and its Subsidiaries have withheld and paid the appropriate Governmental
Authority all amounts required to be withheld from employees of the Company.
(j)    As of the date of this Agreement, no action, complaint, petition, charge,
inquiry, proceeding, or investigation by or on behalf of any employee,
prospective employee, former employee, independent contractor, labor
organization, Governmental Authority, or other representative of the employees
of the Company or any of its Subsidiaries is pending or, to the knowledge of the
Company, threatened with respect to or relating to the employment of any of the
employees or independent contractors of the Company or its Subsidiaries.
(k)    Since January 1, 2013 through the date hereof, the Company and its
Subsidiaries have not been determined by any Governmental Authority to be liable
for the payment of any claims, damages, fines, penalties, or other amounts to
any current or former employees, however designated, for failure to comply with
any Laws pertaining to employment, and are not party to any judgment, settlement
agreement, consent decree, or other agreement with any Governmental Authority
requiring continuing compliance or reporting obligations entered into to resolve
any labor or employment matter.
(l)    In relation to any of the Company Employees, neither the execution or
delivery of this Agreement or any Transaction Document nor the consummation of
the transactions contemplated hereby or thereby, whether alone or in combination
with another event, will (i) result in any payment becoming due to any Company
Employee, (ii) increase any benefit otherwise payable under an Employee Plan or
Employment Agreement, (iii) result in the acceleration of the time of


29

--------------------------------------------------------------------------------





payment, vesting or funding of any compensation or benefits under an Employee
Plan or Employment Agreement, or (iv) result in the payment of any amount or
benefit that could reasonably be characterized as an “excess parachute payment”
(as defined in Section 280G(b)(1) of the Code) to any Company Employee.
Section 4.13    Financial Statements. Section 4.13 of the Seller Disclosure
Letter contains the unaudited balance sheets of the Company and its Subsidiaries
as of December 31, 2016, 2015 and 2014 and the unaudited income statements of
the Company and its Subsidiaries for the years ended December 31, 2016, 2015 and
2014 (collectively, the “Historical Financial Statements”), and the unaudited
balance sheet of the Company and its Subsidiaries as of March 31, 2017 and the
unaudited income statement of the Company and its Subsidiaries for the
three-month periods ended March 31, 2017 (the “Interim Financial Statements”
and, together with the Historical Financial Statements, the “Financial
Statements”). Except as disclosed in such Financial Statements, each of such
balance sheets fairly presents in all material respects the financial position
of the Company and its Subsidiaries as of the date thereof, and each of such
statements of income fairly presents in all material respects the combined
results of operations of the Company and its Subsidiaries for the period
indicated, in each case in accordance with GAAP applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto and
subject, in the case of the Interim Financial Statements, to year-end
adjustments and the absence of notes or other textual disclosures required under
GAAP, none of which is reasonably expected to be material to the Company and its
Subsidiaries). The date of the latest balance sheet included in the Financial
Statements (the “Balance Sheet”) is referred to herein as the “Balance Sheet
Date”. The Financial Statements are correct and complete in all material
respects, and are derived from, and consistent with, the books and records of
the Company and its Subsidiaries.
Section 4.14    Environmental Matters.
(a)    the operations of the Acquired Business are, and for the past three years
have been, in material compliance with all applicable Environmental Laws in the
respective jurisdictions in which they operate;
(b)    the Company and its Subsidiaries have obtained and are in compliance with
all material permits, licenses and other authorizations required for the
operation of the Acquired Business under applicable Environmental Laws
(“Environmental Permits”), and all Environmental Permits are valid and in good
standing;
(c)    the Company and its Subsidiaries are not subject to any outstanding
orders, suits, demands, claims, liens or Proceedings by any Governmental
Authority respecting (i) Environmental Laws, (ii) Remedial Actions or (iii) any
Release or threatened Release of, or exposure to, a Hazardous Substance
(“Environmental Claims”) and, to the knowledge of the Seller, no such
Environmental Claims are threatened;
(d)    there has been no Release or threatened Release of Hazardous Substances
at any property owned, operated or leased by the Company or any of its
Subsidiaries, that would result in material liability of the Acquired Business
under applicable Environmental Laws; and


30

--------------------------------------------------------------------------------





(e)    to the knowledge of the Seller, the Seller has made available to the
Buyer true and complete copies of all material environmental assessments,
audits, investigations and reports in its, or its Affiliates’, possession or
control concerning recognized environmental conditions or compliance with
Environmental Laws.
(f)    For purposes of this Agreement:
(i)    “Environment” means (A) land, including surface land, sub-surface strata,
sea bed and river bed under water; (B) water, including coastal and inland
water, surface waters, and ground waters; and (C) ambient air;
(ii)    “Environmental Law” means any Law, to the extent applicable to the
person or properties in the context of which the term is used, regulating or
prohibiting Releases into any part of the Environment, or pertaining to the
protection of natural resources, the Environment or, to the extent relating to
the use of or exposure to Hazardous Substances, human health or safety, as such
laws have been and may be amended or supplemented through the date of this
Agreement;
(iii)    “Hazardous Substance” means (A) any materials, substances or wastes
defined as “hazardous” or “toxic” or words of similar import intended to define,
list or classify substances by reason of deleterious properties under any
Environmental Law, (B) any radioactive materials, asbestos, and polychlorinated
biphenyls, or (C) petroleum and petroleum derivatives; provided, that
notwithstanding the foregoing, the term “Hazardous Substance” shall not include
propane;
(iv)    “Release” means any release, spill, effluent, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration into the Environment, or into or out of any property owned, operated
or leased by the applicable Party; and
(v)    “Remedial Action” means all actions to (A) clean up, remove, treat, or in
any other way ameliorate or address any Hazardous Substances in the Environment;
(B) prevent the Release or threat of Release, or minimize the further Release,
of any Hazardous Substance so it does not endanger or threaten to endanger human
health or the Environment; or (C) perform pre-remedial studies and
investigations or post-remedial monitoring and care pertaining or relating to a
Release.
(g)    Notwithstanding anything to the contrary in this Agreement, the
representations and warranties set forth in this Section 4.14 are the Seller’s
sole and exclusive representations and warranties regarding environmental,
health and safety matters.
Section 4.15    Taxes.
(a)    With respect to the Company, its Subsidiaries and the Acquired Business,
(i) all income and other material Tax Returns required to be filed have been
timely filed in accordance with any applicable Laws (taking into account
extensions of time to file Tax Returns) and are true,


31

--------------------------------------------------------------------------------





correct, and complete in all material respects, (ii) all Taxes due and owing
have been timely paid (whether or not shown on any Tax Return), and (iii) there
are no Taxes for or attributable to any Pre-Closing Period or portion of any
Straddle Period ending on (and including) the Closing Date that have not been
fully paid as of the Closing Date or included as a liability in the calculation
of Closing Working Capital.
(b)    The Company and its Subsidiaries have withheld and timely paid over to
the appropriate Taxing Authority all Taxes required to have been withheld and
paid over in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party to the extent due and
payable.
(c)    There are no outstanding agreements extending or waiving the statutory
period of limitations applicable to any Tax Return or any claim for, or the
period for the collection, assessment or reassessment of, Taxes due from the
Company or any of its Subsidiaries or with respect to the Acquired Business for
any taxable period. No request for any such waiver or extension is currently
pending.
(d)    With respect to the Company, its Subsidiaries and the Acquired Business,
there is no material action, suit, proceeding, audit, written claim or
assessment pending or proposed with respect to Taxes or with respect to any Tax
Return. No Taxing Authority (i) has given written notice of any intention to
assert or assess any material deficiency or claim for additional Taxes against
the Company, any of its Subsidiaries or the Acquired Business, or (ii) in a
jurisdiction where none of the Company or any of its Subsidiaries files a Tax
Return, has made a written claim that the Company or any of its Subsidiaries is
or may be subject to taxation by that jurisdiction. All deficiencies for Taxes
asserted or assessed against the Company, any of its Subsidiaries or the
Acquired Business have been fully and timely paid, settled or reserved for in
the Financial Statements.
(e)    Each of the Company and its Subsidiaries is, and has been since Seller
acquired the Company, classified as a disregarded entity for U.S. federal income
tax purposes and has not made any filing with any Taxing Authority to be treated
as an association taxable as a corporation.
(f)    There are no Liens for Taxes upon the assets of the Company or any of its
Subsidiaries, except for Permitted Liens.
(g)    None of the Company or any of its Subsidiaries is a party to or bound by
any Tax indemnity, Tax sharing, or Tax allocation agreement (other than
agreements entered into in the Ordinary Course of Business, the principal
purpose of which is not the allocation of Taxes).
(h)    None of the Company or any of its Subsidiaries have been a member of an
affiliated, consolidated, combined or unitary group or have any liability for
the Taxes of another Person under Treasury Regulation Section 1.1502-6 (or any
similar provision of state, local or foreign Law), as a transferee or successor,
by contract (other than under commercial agreements entered into in the Ordinary
Course of Business, the principal purpose of which is not the allocation of
Taxes), or otherwise.


32

--------------------------------------------------------------------------------





(i)    None of the Company or any of its Subsidiaries or their respective
predecessors, for any taxable year not closed by the applicable statute of
limitations, has engaged in a reportable transaction, as defined in Section
6707A(c)(1) of the Code and Section 1.6011-4(b) of the Treasury Regulations,
requiring disclosure under the Code, Treasury Regulations, or any similar
provision of applicable Law.
(j)    None of the Company nor any of its Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any period or portion thereof ending after the Closing Date (i) under
Section 481 of the Code (or any similar provision of state, local or foreign
Law) as a result of change in method of accounting for a Pre-Closing Period,
(ii) pursuant to the provisions of any agreement entered into with any Taxing
Authority or pursuant to a “closing agreement” as defined in Section 7121 of the
Code (or any similar provision of state, local or foreign Law) executed on or
prior to the Closing, (iii) as a result of any intercompany transactions or any
excess loss account described in Treasury Regulation Section 1.1502-19 (or any
similar provision of state, local or foreign Law), (iv) as a result of the
installment method of accounting, the completed contract method of accounting or
the cash method of accounting with respect to a transaction that occurred prior
to the Closing, (v) as a result of any prepaid amount received on or prior to
the Closing, or (vi) as a result of any election under Section 108(i) of the
Code (or any similar provision of state, local or foreign Law) with respect to
the discharge of any indebtedness on or prior to the Closing.
(k)    No withholding of Taxes will be required with respect to any payment by
the Buyer to the Seller pursuant to this Agreement.
(l)    The Company and its Subsidiaries (or the Seller with respect to the
Company or the Subsidiaries) have not received any letter ruling from the IRS or
any comparable ruling from any other Taxing Authority that would affect a
post-Closing Tax liability.
(m)    The Company and its Subsidiaries (or Seller on their behalf with respect
to the Acquired Business) have complied with all applicable Tax Laws relating to
sales, use, goods and services or other commodity Taxes, and all sales, use,
goods and services, or other commodity Taxes that are required to be collected
and remitted with respect to the Company, its Subsidiaries and the Acquired
Business have been collected and remitted, or will be timely remitted to the
appropriate Taxing Authority, or the Company and the Subsidiaries (or Seller on
their behalf) have received and maintain duly executed certificates of exemption
which are sufficient to establish that no such Taxes are due.
Section 4.16    Intellectual Property. Section 4.16 of the Seller Disclosure
Letter contains a complete and accurate list, as of the date of this Agreement,
of all (a) patents and patent applications; (b) registered trademarks and
applications to register trademarks; (c) registered copyrights and applications
to register copyrights; and (d) all Intellectual Property (except for
commercially available off-the-shelf software) that the Company and its
Subsidiaries use under any license, sublicense, grant, or other agreement and
that is material to the business of the Company and its Subsidiaries. Neither
the Company nor its Subsidiaries have received any written claims during the
three-year period prior to the date of this Agreement that they have infringed
or misappropriated the Intellectual Property of any other Person. To the
knowledge of the Seller, (i)


33

--------------------------------------------------------------------------------





no Person is infringing upon or misappropriating any material Intellectual
Property owned or used by the Company and its Subsidiaries, and (ii) neither the
Company nor its Subsidiaries are infringing in any material respect upon or
misappropriating the Intellectual Property of any other Person. All Intellectual
Property used or held for use in the conduct of the Acquired Business is owned
by or licensed to the Company and its Subsidiaries.
Section 4.17    No Undisclosed Liabilities. Except (i) for liabilities and
obligations incurred in the Ordinary Course of Business between the Balance
Sheet Date and the Closing, (ii) for obligations arising under the Material
Agreements identified on Section 4.11(a) of the Seller Disclosure Letter
(excluding any obligations related to the breach or other violation thereof), or
(iii) as otherwise specifically disclosed herein, in the Seller Disclosure
Letter or in the Financial Statements, neither the Company nor any of its
Subsidiaries have or will have any liabilities or obligations (whether absolute,
accrued, contingent or otherwise, and whether due or to become due) that would
be required to be reflected or reserved against in a balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP or in the related
footnotes.
Section 4.18    Insurance Policies. Section 4.18 of the Seller Disclosure Letter
contains a complete and accurate list of all insurance policies, self-insurance
programs and other forms of insurance carried as of the date hereof by or for
the benefit of the Company or any of its Subsidiaries, specifying the insurer,
the amount of and nature of coverage, the risk insured against, the deductible
amount (if any) and the date through which coverage shall continue by virtue of
premiums already paid. All such insurance policies have been made available to
the Buyer and are in full force and effect. None of the Seller and its
Affiliates (including the Company and its Subsidiaries) is in default with
respect to any provision in such insurance policies or has received any notice
of cancellation or nonrenewal of any such insurance policies, except for
defaults or notices that would not be material to the Company or any of its
Subsidiaries (provided that Alliant Gas, LLC and Alliant Arizona Propane, L.L.C.
shall be treated as a single Subsidiary for such purposes).
Section 4.19    Bank Relations. Section 4.19 of the Seller Disclosure Letter
sets forth (a) the name of each financial institution in which the Company or
its Subsidiaries has borrowing or investment arrangements, deposit or checking
accounts or safe deposit boxes; and (b) the types of such arrangements and
accounts, including, as applicable, names in which accounts or boxes are held
and the account or box numbers.
Section 4.20    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.
Section 4.21    Transactions with Affiliates. Section 4.21 of the Seller
Disclosure Letter sets forth a complete and accurate list of any contract,
agreement or legally binding arrangement, whether written or oral, between (a)
the Company or any of its Subsidiaries, on the one hand, and (b) (i) the Seller
or any Affiliate of the Seller (other than the Company or any of its
Subsidiaries), (ii) any officer or director of the Company or its Subsidiaries
or (iii) to the extent a Person in (i) or (ii) is a natural person, any Person
who has any direct or indirect relation by blood, marriage or adoption to them,
except, in each case, contracts, agreements or arrangements with


34

--------------------------------------------------------------------------------





respect to compensation received as employees or consultants in the Ordinary
Course of Business (such contracts, agreements and arrangements, collectively,
the “Affiliate Agreements”). Neither the Seller nor any Affiliate of the Seller
(other than the Company and its Subsidiaries) (x) owns any properties, assets or
rights that are used by the Company or any of its Subsidiaries and are material
to the operation of the Acquired Business; (y) owes any money to, or is owed any
money by, the Company or any of its Subsidiaries (except with respect to
compensation or expense reimbursement received as employees, consultants or
directors in the Ordinary Course of Business); or (z) has asserted any claim or
cause of action against the Company or any of its Subsidiaries.
Section 4.22    Sufficiency. Immediately after the Closing, all of the assets
and properties held by the Company and its Subsidiaries together with all of the
rights, services and other benefits made available to the Company and its
Subsidiaries pursuant to the Transition Services Agreement shall be sufficient
for the Company and its Subsidiaries to conduct the Acquired Business in
substantially the same manner as currently conducted. Prior to the date of this
Agreement, all of the assets of AMID Liquids Trucking that relate to or are
required for the conduct of the Acquired Business have been distributed to the
Company, free and clear of any Liens.
Section 4.23    Hedges. None of the Company or any of its Subsidiaries is party
to, and none of the assets of the Acquired Business are subject to or bound by,
any futures, hedge, swap, collar, put, call, floor, cap, option or other
contract, agreement or arrangement that is intended to benefit from, relate to
or reduce or eliminate the risk of fluctuations in the price of commodities,
including propane (collectively, the “Hedges”).
Section 4.24    Financial Controls. To the knowledge of Seller, the minute books
of the Company and its Subsidiaries contain accurate and complete records of all
meetings of, and limited liability company action taken by, the equity holders,
managers, boards of directors, committees or other governing bodies of the
Company and its Subsidiaries for the past three years. The Company and its
Subsidiaries currently have, and have had, proper and adequate internal
accounting controls which provide reasonable assurance that, (i) transactions
are executed with management’s authorization; (ii) transactions are recorded as
necessary to permit preparation of the financial statements of the Company and
its Subsidiaries and to maintain accountability for their respective assets;
(iii) access to the Company and its Subsidiaries’ assets is permitted only in
accordance with management’s authorization; (iv) the reporting of the Company
and its Subsidiaries’ assets is compared with existing assets at regular
intervals; and (v) accounts, notes and other receivables and inventory are
recorded accurately, and proper and adequate procedures are implemented for the
purpose of effecting the collection thereof on a current and timely basis.
Section 4.25    Letters of Credit. Section 4.25 of the Seller Disclosure Letter
sets forth a complete and accurate list of all outstanding bonds, letters of
credit and guarantees posted or entered into by the Seller in connection with
the Acquired Business and by the Company or any of its Subsidiaries as of the
date hereof.
Section 4.26    Representations of the Seller Refer to the Acquired Business.
Except as expressly set forth herein, all representations and warranties of the
Seller herein, including Article III and Article IV, relate only to the Seller
(with respect to Article III only), the Company, its


35

--------------------------------------------------------------------------------





Subsidiaries, the Acquired Business and the Company Employees and not to any
other business, assets or employees of the Seller and its Subsidiaries (other
than the Company and its Subsidiaries).
ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF THE BUYER
Except as set forth in a letter delivered by the Buyer to the Seller
concurrently with the execution and delivery of this Agreement (the “Buyer
Disclosure Letter”), the Buyer represents and warrants to the Seller, as of the
date hereof and, at Closing, as of the Closing, as follows:
Section 5.1    Organization; Power.
(a)    The Buyer is a public limited liability company duly organized, validly
existing and in good standing under the Laws of its Organization Jurisdiction
and has all requisite public limited liability company power and authority under
those Laws and its Organizational Documents to own, lease or otherwise hold its
properties and assets and to carry on its business as conducted as of the date
hereof.
(b)    The Buyer is duly qualified and licensed, as may be required, and in good
standing to do business in each jurisdiction in which the business it is
conducting, or the operation, ownership or leasing of its properties, makes such
qualification and licensing necessary, other than in such jurisdictions where
the failure to be so qualified and licensed would not result in have a Buyer
Material Adverse Effect. The Buyer has made available to the Seller complete and
correct copies of its Organizational Documents, each as amended to date.
Section 5.2    Authorization; Enforceability; Absence of Conflicts; Required
Consents.
(a)    The Buyer has the requisite public limited liability company power and
authority to enter into and deliver each Transaction Document to which it is a
party, and to carry out the transactions contemplated by the Transaction
Documents. The execution and delivery by the Buyer of the Transaction Documents
to which it is a party, the performance by the Buyer of its obligations under
each Transaction Document to which the Buyer is a party in accordance with their
respective terms and the consummation of the transactions contemplated by the
Transaction Documents have been duly and validly authorized by all requisite
public limited liability company or other organizational action by the Buyer,
and no other public limited liability company or other organizational
proceedings on the part of the Buyer are necessary to authorize the Transaction
Documents to which the Buyer is or will be a party.
(b)    This Agreement has been, and each of the other Transaction Documents to
which the Buyer is or will be a party are, or when executed and delivered by the
parties thereto, will be, duly executed and delivered by the Buyer and, assuming
the due authorization, execution and delivery of this Agreement and such other
Transaction Documents by the other parties hereto and thereto, constitutes, or
upon execution will constitute, the Buyer’s legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as that
enforceability may be (i) limited by any applicable bankruptcy, insolvency,
fraudulent transfer, reorganization,


36

--------------------------------------------------------------------------------





moratorium or similar Laws affecting the enforcement of creditors’ rights
generally and (ii) subject to general principles of equity (regardless of
whether that enforceability is considered in a proceeding in equity or at law).
(c)    The execution and delivery by the Buyer of the Transaction Documents to
which it is a party, the performance by the Buyer of its obligations under each
Transaction Document to which the Buyer is a party in accordance with their
respective terms and the consummation of the transactions contemplated by the
Transaction Documents will not violate, breach or constitute a default under
(i) the Organizational Documents of the Buyer, (ii) any Law applicable the Buyer
or (iii) any material agreement of the Buyer, except for such violations,
breaches or defaults under clauses (ii) and (iii) that would not result in a
Buyer Material Adverse Effect.
(d)    No Law requires the Buyer to obtain any Permit, or make any filings,
including any report or notice, with any Governmental Authority, in connection
with the execution, delivery or performance by the Buyer of the Transaction
Documents to which it is a party or the consummation of the transactions
contemplated by the Transaction Documents, except for such Permits the failure
of which to obtain would not result in a Buyer Material Adverse Effect.
(e)    No agreement or arrangement to which the Buyer is a party requires the
Buyer to obtain any Consent from any Person other than a Governmental Authority
in connection with the execution, delivery or performance by the Buyer of the
Transaction Documents to which it is a party or the consummation of the
transactions contemplated by the Transaction Documents, except for such Consent
the failure of which to obtain would not result in a Buyer Material Adverse
Effect.
Section 5.3    Litigation. No Proceeding is pending or, to the knowledge of the
Buyer, threatened, to which the Buyer is or may become a party which
(i) questions or involves the validity or enforceability of any obligation of
the Buyer under any Transaction Document, or (ii) seeks (or reasonably may be
expected to seek) to prevent or delay consummation by the Buyer of the
transactions contemplated by the Transaction Documents.
Section 5.4    Financial Ability. The Buyer has, and at the Closing will have,
sufficient funds on hand to enable the Buyer to satisfy all of its payment
obligations under Article II.
Section 5.5    Accredited Investor. The Buyer is an “accredited investor” (as
that term is defined in Rule 501 of Regulation D under the Securities Act of
1933, as amended). The Buyer has such knowledge and experience in business and
financial matters so that the Buyer is capable of evaluating the merits and
risks of an investment in the equity interests being acquired hereunder. The
Buyer understands the full nature and risk of an investment in such equity
interests. The Buyer further acknowledges that it has had access to the books
and records of the Company, is generally familiar with the Acquired Business and
has had an opportunity to ask questions concerning the Company and the Company’s
securities.
Section 5.6    Acquisition of Interests for Investment. The Buyer is acquiring
the Interests for investment and not with a view toward, or for sale in
connection with, any distribution


37

--------------------------------------------------------------------------------





thereof, nor with any present intention of distributing or selling such
Interests. The Buyer agrees that the Interests may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of without
registration under the Securities Act of 1933, as amended, and any applicable
foreign and state securities laws, except under an exemption from such
registration under such Act and such laws.
Section 5.7    Brokers. Except for PricewaterhouseCoopers LLP, the fees and
commissions of which will be paid by the Buyer, no broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Buyer or its Affiliates.
Section 5.8    Solvency. Immediately after giving effect to the consummation of
the transactions contemplated by the Transaction Documents (including the
payment of the Purchase Price):
(a)    the fair saleable value (determined on a going concern basis) of the
assets of the Buyer and its Subsidiaries and the Company and its Subsidiaries
will be greater than the total amount of their liabilities;
(b)    the Buyer and its Subsidiaries will be solvent and able to pay their
respective debts and obligations in the ordinary course of business consistent
with past practices in all material respects as they become due;
(c)    no transfer of property is being made and no obligation is being incurred
in connection with the transactions hereunder with the intent to hinder, delay
or defraud either present or future creditors of the Buyer or its Subsidiaries
in connection with the transactions hereunder;
(d)    the Buyer will have not incurred, nor will it have plans to incur, debts
beyond its ability to pay as they become absolute and matured; and
(e)    the Buyer and its Subsidiaries will have adequate capital to carry on
their respective businesses and all businesses in which they are about to
engage.
Section 5.9    R&W Insurance Policy. The Buyer has received a written commitment
from the R&W Insurer to fully bind the R&W Insurance Policy effective as of the
Closing Date. The parties hereto acknowledge that obtaining such commitment and
the R&W Insurance Policy is a material inducement to each of the parties’
entering into the transactions contemplated by this Agreement, and that the
Seller is relying on the Buyer’s covenants and obligations set forth in this
Section 5.9.
ARTICLE VI    
COVENANTS
Section 6.1    Records and Access.


38

--------------------------------------------------------------------------------





(a)    Prior to the Closing but after the date of execution of this Agreement,
the Seller shall, and shall cause the Company and its Subsidiaries to, (i)
permit the Buyer and its authorized Representatives to (A) have reasonable
access, during regular business hours upon reasonable prior notice, to the
Company Employees and the books, records, personnel, accountants, offices and
other facilities and properties of the Company and its Subsidiaries as the Buyer
may reasonably request; provided, however, the Buyer shall not undertake any
environmental investigation, including any sampling, testing or other intrusive
indoor or outdoor investigation of air, surface water, groundwater, soil or
anything else at or in connection with any property associated or affiliated in
any way with the Company and its Subsidiaries, without the prior written consent
of the Seller, and (B)  make such copies and inspections thereof as the Buyer
may reasonably request, and (ii) furnish the Buyer with such financial and
operating data and other information with respect to the Company and its
Subsidiaries as the Buyer may from time to time reasonably request; provided,
however, that any such access shall be conducted at the Buyer’s risk and
expense, at a reasonable time, under the supervision of the Seller or the
personnel of the Company and in such a manner as not to interfere unreasonably
with the operation of the businesses of the Company and its Subsidiaries or
their Affiliates and shall not require the Seller or the Company to waive any
applicable privilege (including attorney-client privilege) nor to violate any
contractual obligation. Notwithstanding anything in this Section 6.1 to the
contrary, (x) the auditors and accountants of the Company and its Subsidiaries
shall not be obliged to make any work papers available to any Person except in
accordance with such auditors’ and accountants’ normal disclosure procedures and
then only after such Person has signed a customary agreement relating to such
access to work papers in form and substance reasonably acceptable to such
auditors or accountants, and (y) nothing in this Agreement shall require that
the Seller or the Company disclose to the Buyer any information (such as pricing
data) that is prohibited from disclosure by applicable Law or that relates to
Tax Returns and supporting work papers of the Seller or its Affiliates (other
than the Company and its Subsidiaries).
(b)    From and after the Closing, the Buyer will (i) provide Seller and its
authorized Representatives reasonable access upon reasonable advance notice to
all personnel and accountants of the Company and its Subsidiaries and copies of
all books and records and financial and operating data and other information
relating to periods occurring prior to Closing with respect to the Company and
its Subsidiaries as the Seller may from time to time reasonably request, in each
case (A) to comply with requirements imposed on the Seller or its respective
Affiliates by a Governmental Authority (including, for the avoidance of doubt,
requirements imposed by a national securities exchange or national securities
quotation system) having jurisdiction over the Seller or its respective
Affiliates, (B) for use in any Proceeding or in order to satisfy audit,
accounting, claims, regulatory, litigation, subpoena or other similar
requirements or (C) to comply with the obligations of the Seller under the
Transaction Documents; provided, however, that in the event that the Buyer
determines that any such provision of access or information could violate any
applicable Law or any agreement to which the Company or its Subsidiaries is
bound, or waive any attorney-client privilege, the Parties shall take
commercially reasonable measures to permit the compliance with such obligations
in a manner that avoids any such harm or consequence.
(c)    Subject to Section 6.18, all information provided or obtained under this
Section 6.1 shall be held by the Buyer or the Seller, as applicable, in
accordance with and subject to the applicable terms of the Confidentiality
Agreement, dated as of March 27, 2017 between


39

--------------------------------------------------------------------------------





American Midstream Partners, LP and SHV Energy N.V. (the “Confidentiality
Agreement”), and the Buyer and the Seller hereby agree that the provisions of
the Confidentiality Agreement will apply to any properties, books, records,
data, documents and other information relating to the Company and its
Subsidiaries that is provided to the Buyer, the Seller or their respective
Affiliates, as the case may be, or any of their respective Representatives
pursuant to this Agreement.
Section 6.2    Conduct of Business.
(a)    During the period from the date of this Agreement to the Closing, except
(i) as set forth in Section 6.2 of the Seller Disclosure Letter, (ii) as
expressly contemplated or permitted by this Agreement, (iii) as required by
applicable Law or (iv) as the Buyer shall otherwise consent in writing (such
consent not to be unreasonably withheld, conditioned or delayed), the Seller
shall, and shall cause the Company and its Subsidiaries to, (A) conduct the
Acquired Business in the Ordinary Course of Business and (B) use its
commercially reasonable efforts to maintain the existing relations of the
Company and its Subsidiaries with material customers, material suppliers,
creditors and employees.
(b)    During the period from the date of this Agreement to the Closing, except
(i) as set forth in Section 6.2 of the Seller Disclosure Letter, (ii) as
expressly contemplated or permitted by this Agreement, (iii) as required by
applicable Law or (iv) as the Buyer shall otherwise consent in writing (which
consent shall not be unreasonably withheld, conditioned or delayed, and provided
that Buyer acknowledges Steven Rennie, among other persons, is an authorized
person for purposes of such consent, unless Buyer notifies Seller otherwise),
the Seller shall not, and shall cause the Company and its Subsidiaries not to,
take any of the following actions:
(A)    except to the extent in the Ordinary Course of Business, sell, transfer,
lease or otherwise dispose of any assets of the Company or any of its
Subsidiaries with a value greater than $100,000 in the aggregate;
(B)    create or permit the creation of any Lien on any assets of the Company
and its Subsidiaries, except Permitted Liens and Liens that will be released
prior to or upon the Closing;
(C)    cause or permit any amendments to the Organizational Documents of the
Company or its Subsidiaries;
(D)    in the case of the Company and any Subsidiary of the Company only, split,
combine or reclassify any of its Capital Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of its Capital Stock, or repurchase or otherwise acquire, directly or
indirectly, any shares of its Capital Stock;
(E)    in the case of the Company and any Subsidiary of the Company only, issue,
deliver or sell or authorize or propose the issuance, delivery or sale of, or
purchase or propose the purchase of, any shares of Capital Stock or securities
convertible into, or subscriptions, rights, warrants or options to acquire


40

--------------------------------------------------------------------------------





shares of Capital Stock, or other contracts of any character obligating it to
issue any such shares or other convertible securities;
(F)    in the case of the Company and its Subsidiaries only, make any loans or
advances to, or any investments in or capital contributions to, or forgive or
discharge in whole or in part any outstanding loans or advances to, any Person
(other than the Company or any of its Subsidiaries);
(G)    in the case of the Company and its Subsidiaries only, incur any
Indebtedness for borrowed money or guarantee any such Indebtedness or issue or
sell any debt securities or guarantee any debt securities of others, in each
case to the extent such Indebtedness would not be repaid in full at or prior to
Closing;
(H)    in the case of the Company and its Subsidiaries only, and except as
required by the terms of any Employee Plan or Employment Agreement as of the
date hereof that is set forth on Section 4.12(b) of the Seller Disclosure
Letter, enter into any new arrangement that would be an Employee Plan or
Employment Agreement if in existence on the date hereof, or materially amend any
existing, Employee Plan or Employment Agreement, in each case that would impose
any obligations or liabilities, contingent or otherwise, on the Company or its
Subsidiaries or that could be reasonably likely to result in any obligations or
liabilities contingent or otherwise, on Buyer or its Affiliates;
(I)    (x) hire any individual to become a Company Employee, except to fill
vacancies that arise in the Ordinary Course of Business for individuals below
the level of Vice President; or (y) except as required by the terms of any
Employment Agreement set forth on Section 4.12(b) of the Seller Disclosure
Letter and except in the Ordinary Course of Business, with respect to
individuals below the level of Vice President, grant or increase the
compensation or benefits payable or to become payable to any Company Employee
for which the Buyer or any of its Affiliates could have any obligations or
liabilities, contingent or otherwise;
(J)    in the case of the Company and its Subsidiaries only, enter into, adopt,
establish or extend any collective bargaining or other labor agreement with any
labor union or employee representative;
(K)    effectuate a “plant closing” or “mass layoff” (as those terms are defined
under the WARN Act) affecting in whole or in part any site of employment,
facility, operating unit or Company Employees;
(L)    settle, cancel, compromise, release or provide a waiver with respect to
any Proceeding relating to the Company, its Subsidiaries or any of their assets
or the Acquired Business, unless the remedy with respect to such Proceeding
involves solely the payment of cash and the amount paid by the Company or its
Subsidiaries does not exceed $50,000;


41

--------------------------------------------------------------------------------





(M)    in the case of the Company and its Subsidiaries only, acquire or agree to
acquire by merging or consolidating with, or by purchasing an equity interest in
or a portion of the assets of, or by any other manner, any business or any
corporation, partnership, association or other business organization or division
thereof or otherwise acquire any assets or rights (other than the acquisition of
assets or rights in the Ordinary Course of Business);
(N)    amend or terminate any Material Agreement or enter into any contract,
agreement or arrangement that would have been a Material Agreement if entered
into prior to the date hereof;
(O)    in the case of the Company and its Subsidiaries only, make any capital
expenditures or acquire or construct fixed assets, or in each case enter into
commitments therefor, in excess of $150,000 individually or $300,000 in the
aggregate;
(P)    make any changes to accounting principles, methods, policies or practices
to the extent affecting the Acquired Business, other than as may be required by
Law or GAAP;
(Q)    make, amend, or revoke any material election relating to Taxes; adopt or
change any material accounting method relating to Taxes; file any amended
material Tax Return; enter into any Tax sharing, Tax allocation, Tax indemnity
or similar agreement; enter into any closing agreement with respect to Taxes;
surrender any right to claim a refund of Taxes; settle or compromise any
material claim or assessment relating to Taxes; or take any other action with
respect to Taxes which is reasonably likely to result (A) in a material increase
in the Tax liability of the Buyer or any of its Affiliates for any taxable
period (or portion thereof) ending after the Closing Date, or (B) in a material
decrease in the Tax attributes existing at Closing of the assets of the Company
or any of its Subsidiaries;
(R)    amend, modify, terminate or allow to expire any insurance policy
providing coverage with respect to the Company, its Subsidiaries and the
Acquired Business and assets thereof; or
(S)    agree or commit to take any action described in this Section 6.2(b).
(c)    Subject to the terms and conditions hereof, nothing contained herein
shall give to the Buyer, directly or indirectly, the right to control or direct
the Company’s or its Subsidiaries’ operations or businesses prior to the
Closing, and the Company and its Subsidiaries shall exercise, subject to the
terms and conditions hereof, complete control and supervision of their
operations and businesses until the Closing.
Section 6.3    Public Announcement. Prior to the Closing, except as set forth in
this Agreement or otherwise agreed to by the Buyer and the Seller, neither the
Parties nor their Affiliates


42

--------------------------------------------------------------------------------





shall issue any report, statement or press release or otherwise make any public
statements with respect to this Agreement or the transactions contemplated by
this Agreement, except as in the reasonable judgment of the Party may be
required by any applicable Governmental Authority or needed to obtain the
benefits or protection of any applicable Governmental Authority, or as required
pursuant to any listing agreement with any national securities exchange or
national securities quotation system, in which case the Parties will use their
commercially reasonable efforts to reach mutual agreement as to the language of
any such report, statement or press release. The Seller and the Buyer agree to
keep the terms of this Agreement confidential, except to the extent and to the
Persons to whom disclosure is required by applicable Law, as may be required to
enforce the terms of this Agreement or for purposes of compliance with financial
reporting obligations; provided, that the Parties may disclose such terms to
their respective employees, accountants, advisors and other Representatives as
necessary in connection with the ordinary conduct of their respective
businesses.
Section 6.4    Efforts.
(a)    Upon the terms and subject to the conditions of this Agreement, each of
the Parties shall use its commercially reasonable efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other Parties in doing, all things necessary, proper or
advisable under applicable Law to consummate and make effective the transactions
contemplated by this Agreement as promptly as practicable, including: (i) the
preparation and filing as promptly as practicable of all necessary applications,
notices, petitions, registrations, filings, ruling requests, and other
documents, and the taking of all steps as may be necessary, to obtain as
promptly as practicable all consents, waivers, licenses, orders, registrations,
approvals, permits, rulings, authorizations and clearances necessary or
advisable to be obtained from any Governmental Authority in order to (A)
consummate the transactions contemplated by this Agreement and (B) ensure that
each of the material Permits required to conduct the Acquired Business as
currently conducted shall remain in full force and effect upon Closing, (ii) the
obtaining of all other necessary Consents or waivers from third parties,
provided that, except as otherwise provided in this Agreement or agreed by the
Parties, none of the Buyer, the Seller, the Company or its Subsidiaries shall be
obligated to make any payment to any third party in connection with seeking such
Consents or waivers or shall have any liability for failure to obtain any such
Consents or waivers, unless otherwise arising from the breach of this Section
6.4(a), and (iii) the execution and delivery of any additional instruments
necessary to consummate the transactions contemplated by this Agreement.
(b)    Without limiting the Parties’ obligations under Section 6.4(a), the Buyer
shall, and shall cause its Affiliates to, if requested by the counterparty to
any of the contracts set forth on Section 6.4(b) of the Seller Disclosure Letter
(the “Specified Contracts”), provide reasonable credit support with respect to
the obligations of the Company or its applicable Subsidiary under such Specified
Contract (including, if so requested by such counterparty, posting reasonable
letters of credit). If following compliance by the Parties of their obligations
under Section 6.4(a) and the first sentence of this Section 6.4(b), any
counterparty to a Specified Contract withholds consent under such Specified
Contract to the transactions contemplated by this Agreement, the Company or its
applicable Subsidiary shall be permitted to enter into a substitute arrangement
reasonably acceptable to the Buyer that (i) provides for continued use by the
Company or its applicable


43

--------------------------------------------------------------------------------





Subsidiary of the assets subject to the applicable Specified Contract on terms
not inconsistent with the terms of such Specified Contract and (ii) contains
economic terms that are no less favorable in the aggregate to the Company or its
applicable Subsidiary than the applicable Specified Contract.
(c)    Subject to the other terms and conditions herein provided and without
limiting the foregoing, the Parties shall (and shall cause their respective
Subsidiaries to):
(i)    use their commercially reasonable efforts to cooperate with one another
in (A) determining whether filings are required (or considered by the Parties to
be advisable) under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder (“HSR Act”), and (B) to make
their respective filings under the HSR Act within 10 business days after
execution of this Agreement;
(ii)    promptly notify each other of any communication concerning this
Agreement and the transactions contemplated hereunder from any Governmental
Authority and consult with and permit the other Party to review in advance any
proposed communication concerning this Agreement and the transactions
contemplated hereunder to any Governmental Authority;
(iii)    not agree to participate in any meeting or substantive discussion
(including any discussion relating to the antitrust merits, any potential
remedies, commitments or undertakings, the timing of any waivers, consents,
approvals, permits, orders or authorizations, and any agreement regarding the
timing of consummation of the transactions contemplated by this Agreement) with
any Governmental Authority relating to any filings or investigation concerning
this Agreement or the transactions contemplated hereunder unless it consults
with the other Party and its Representatives in advance and invites the other
Party’s Representatives to attend unless the Governmental Authority prohibits
such attendance;
(iv)    promptly furnish the other Party, subject in appropriate cases to
appropriate confidentiality agreements to limit disclosure to outside lawyers
and consultants, with draft copies prior to submission to a Governmental
Authority, with reasonable time and opportunity to comment, of all
correspondence, filings and communications (and memoranda setting forth the
substance thereof) that they, their Subsidiaries or their respective
Representatives intend to submit to any Governmental Authority, it being
understood that correspondence, filings and communications received from any
Governmental Authority shall be immediately provided to the other Party upon
receipt;
(v)    promptly furnish the other Party, subject in appropriate cases to
appropriate confidentiality agreements to limit disclosure to outside lawyers
and consultants, with such necessary information and reasonable assistance as
such other Party and its Subsidiaries may reasonably request in connection with
their preparation of necessary filings, registrations or submissions of
information to any Governmental Authority, including any filings necessary or
appropriate under the provisions of the HSR Act; and


44

--------------------------------------------------------------------------------





(vi)    deliver to the other Party’s outside counsel complete copies of all
documents furnished to any Governmental Authority as part of any filing.
(d)    The Buyer shall use its best efforts to eliminate any concern on the part
of any Governmental Authority regarding the legality of the transactions
contemplated by this Agreement under the HSR Act, including, if required by any
Governmental Authority, promptly taking all actions necessary to secure
antitrust clearance from such Governmental Authority, including:
(i)    taking all actions necessary to effect the sale or other disposition of
particular businesses, product lines, assets or voting securities of the Company
or the Buyer or their respective Subsidiaries;
(ii)    agreeing to enter into a hold-separate agreement with said Governmental
Authority pending such sale or other disposition of businesses, product lines,
assets or voting securities of the Company or the Buyer or their respective
Subsidiaries; and
(iii)    otherwise taking or committing to take any action that limits its
freedom of action with respect to, or its ability to retain, any of such
businesses, product lines, assets or voting securities, provided that any such
action may be conditioned upon the consummation of the transactions contemplated
by this Agreement.
(e)    In addition to the foregoing, the Buyer agrees to provide such reasonable
assurances as to financial capability, resources and creditworthiness as may be
reasonably requested by any third party whose consent or approval is sought
under this Agreement.
(f)    Whether or not the Acquisition is consummated, the Buyer and the Seller
shall each be responsible for paying 50% of all filing fees and payments to any
Governmental Authority under the HSR Act.
Section 6.5    Amendment of Seller Disclosure Letter. The Buyer agrees that,
with respect to covenants, representations and warranties of the Seller
contained in this Agreement, the Seller shall, until the Closing, add,
supplement or amend the Seller Disclosure Letter to its covenants,
representations and warranties with respect to any matter that, to the knowledge
of the Seller, arises or is discovered after the date hereof which, if existing
at the date hereof or thereafter, would have been required to be set forth or
described in such Seller Disclosure Letter. Any such additional, supplemental or
amended disclosure shall not be deemed to have cured any breach of any covenant,
representation or warranty for purposes of this Agreement, including the
termination rights contained in Section 8.1(d) or the conditions set forth in
Section 7.2(a); provided, however, that (a) if such additional, supplemental or
amended disclosures would give rise to a right of the Buyer to terminate this
Agreement pursuant to Section 8.1(d), assuming (i) all other conditions set
forth in Section 7.1 and Section 7.2 had been satisfied, and (ii) the Closing
were scheduled to occur on the date that such additional, supplemental or
amended disclosures were received by the Buyer, then the Buyer shall have the
right to terminate this Agreement within 10 business days of their receipt of
such additional, supplemental or amended disclosure and (b) if the Buyer does
not so elect to terminate


45

--------------------------------------------------------------------------------





this Agreement, then the Buyer shall be deemed to have irrevocably waived any
right to terminate this Agreement with respect to such matters.
Section 6.6    Restricted Activities.
(a)    In consideration of the payment of the Purchase Price, and to further
induce the Buyer to enter into this Agreement, the Seller agrees that, for a
period commencing on the Closing Date and continuing for a period of three years
from the Closing Date, none of the Seller, American Midstream Partners, LP or
their respective controlled Affiliates will directly or indirectly, either
acting on its own behalf or through or in connection with any Person, engage in,
invest in, finance any, or derive any profit from Restricted Activities (as
defined below). Notwithstanding the foregoing, this Section 6.6 shall not
restrict: (i) the ownership by the Seller or its Affiliates of less than an
aggregate of 5% of any class of stock of a Person engaged, directly or
indirectly, in Restricted Activities; and (ii) the acquisition and continued
ownership by the Seller of any Person that, prior to the acquisition thereof, is
not an Affiliate of the Seller and that engages, directly or indirectly, in
Restricted Activities (A) if such Restricted Activities account for less than
12.5% of such Person’s consolidated annual revenues for its most recently
completed fiscal year or (B) if the Seller disposes of or agrees to dispose of
or discontinues such Person’s business engaged in Restricted Activities within
one year after the closing of such acquisition.
(b)    In consideration of the payment of the Purchase Price, and to further
induce the Buyer to enter into this Agreement, the Seller agrees that for a
period of two years from the Closing Date, without the prior written consent of
the Buyer, none of the Seller, American Midstream Partners, LP or their
respective controlled Affiliates or its or their representatives shall, directly
or indirectly, solicit, induce, employ or engage, or attempt to solicit, induce,
employ or engage, for employment any employee of the Buyer, the Company or any
of their respective Subsidiaries, or otherwise seek to influence or alter any
such Person’s employment relationship with the Buyer, the Company or any of
their respective Subsidiaries, or direct, authorize, or permit any other Person
to take any of the foregoing actions; provided, however, that the foregoing
shall not prohibit (i) a general solicitation to the public through general
advertising or similar recruitment or methods of solicitation by search firms
not specifically directed at any employee of the Buyer, the Company or any of
their respective Subsidiaries or the hiring of any such Person responding
thereto, or (ii) Seller from hiring any Person if such Person’s employment has
terminated for any reason whatsoever or such Person has been given notice of
such termination, in either case, prior to any direct or indirect solicitation
by the Seller, its Affiliates or its or their representatives.
(c)    The Seller acknowledges and agrees that the covenants and restrictions
contained in this Section 6.6 are an essential element of the Buyer’s agreeing
to acquire the Interests and pay the Purchase Price as set forth herein, and
that the Buyer would not have done so but for the agreement by the Seller to
comply with the terms and provisions of this Section 6.6.
(d)    The Seller hereby agrees that the geographic and business scope and the
duration of the covenants and restrictions in this Section 6.6 are fair and
reasonable. However, if any provision of this Section 6.6 is held to be invalid
or unenforceable by reason of the geographic or business scope or duration
thereof, the court or other tribunal is hereby directed to construe and enforce
this Section 6.6 as if the geographic or business scope or the duration or such
provision has


46

--------------------------------------------------------------------------------





been more narrowly drawn so as not to be invalid or unenforceable, and such
invalidity or unenforceability shall not affect or render invalid or
unenforceable any other provision of this Agreement.
(e)    For purposes of this Section 6.6, the term “Restricted Activities” means
(i) procurement and delivery of propane to residential end-users and commercial
consumers who do not resell the propane, (ii) procurement and delivery of
finished motor fuels and lubricants to commercial consumers who do not resell
the motor fuels and lubricants, (iii) ownership and operation of community
propane distribution systems and (iv) production and delivery of propane
cylinders to retailers and distributors, in each case within the United States
and as conducted by the Company and its Subsidiaries as of the date hereof. For
the avoidance of doubt, nothing in this Agreement shall restrict Seller or any
of its Affiliates from engaging in the refined fuels business or refined
products terminals business as such businesses are conducted by the Seller and
its Affiliates (other than the Company and its Subsidiaries), or from expanding
such businesses so long as such expansion does not include the undertaking of
the Restricted Activities.
Section 6.7    Tax Matters.
(a)    Each party shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the preparation and filing of
any Tax Return and any audit, litigation or other proceeding with respect to
Taxes, and the computation and verification of any amounts paid or payable under
this Agreement with respect to Taxes (including any supporting workpapers,
schedules and documents). Such cooperation shall include the retention and (upon
the other party's written request) the provision of records and information
which are reasonably relevant to any such Tax Return, audit, litigation or other
proceeding or any tax planning, and making employees available on a mutually
convenient basis to provide additional information and explanation of any
materials provided hereunder.
(b)    Preparation and Filing Tax Returns and Paying Taxes.
(i)    The Seller shall be responsible for the preparation and filing of all
Pre-Closing Period Tax Returns required to be filed by or with respect to the
Company or its Subsidiaries (whether due before or after the Closing Date) (each
such Tax Return, a “Seller Tax Return”). The Seller shall prepare any such
Seller Tax Return in a manner that is consistent with past practice, except as
otherwise required by applicable Law. The Seller shall provide the Buyer a copy
of any income or other material Seller Tax Return no later than 30 days prior to
the date for filing such Seller Tax Return if practicable, or such shorter
period that is reasonable under the circumstances, and the Seller shall
incorporate any reasonable comments provided by the Buyer within 20 days after
the Buyer’s receipt of such Seller Tax Return for review or, if shorter, within
the period ending on the day prior to the due date of such Seller Tax Returns.
If any such Seller Tax Return prepared in accordance with this Section 6.7(b)(i)
is filed after the Closing and the Seller is not authorized to execute and file
such Seller Tax Return by applicable Law, the Buyer shall execute and file (or
cause to be filed) such Seller Tax Return with the appropriate Taxing Authority;
provided, however, that neither the Buyer nor the Company (nor its Subsidiaries)
will be


47

--------------------------------------------------------------------------------





required to sign or file any Seller Tax Return not prepared in accordance with
the past practices, applicable Law or the provisions of this Section 6.7(b)(i).
(ii)    The Buyer shall be responsible for the preparation and filing of all
Straddle Period Tax Returns required to be filed by the Company and its
Subsidiaries. The Buyer shall prepare any Straddle Period Tax Returns in a
manner that is consistent with past practice, except to the extent otherwise
required by applicable Law. The Buyer shall provide the Seller a copy of any
income or other material Straddle Period Tax Returns no later than 30 days prior
to the date for filing such Straddle Period Tax Returns (including any
applicable extensions of time to file such Straddle Period Tax Returns) if
practicable, or such shorter period that is reasonable under the circumstances,
and Buyer shall incorporate any reasonable comments provided by the Seller
within 20 days after the Seller’s receipt of such Straddle Period Tax Returns
for review or, if shorter, within the period ending on the day prior to the due
date of such Straddle Period Tax Returns.
(iii)    Liability for Taxes of the Company or its Subsidiaries for the portion
of any Straddle Period ending on (and including) the Closing Date shall be
determined as follows: (x) in the case of any income Taxes or Taxes based upon
or related to gross receipts, profits, payroll, employment, sales and use,
value-added, and other non-periodic Taxes, such Taxes shall be determined based
on an interim closing of the books of the Company or its Subsidiaries as of the
end of the Closing Date provided that exemptions, allowances or deductions that
are calculated on an annual basis shall be apportioned pursuant to clause (y),
below, and (y) in the case of any periodic Taxes and Taxes other than Taxes
described in clause (x), above, such Taxes shall be deemed equal to the amount
of such Tax for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days in the portion of the Straddle Period
ending on the Closing Date, and the denominator of which is the number of days
in the entire Straddle Period.
(iv)    The Seller shall pay (or cause to be paid), and shall indemnify and hold
harmless the Buyer and its Affiliates from, all Pre-Closing Taxes owed with
respect to the Company and its Subsidiaries, provided that the amount for which
indemnification is to be made pursuant to this Section 6.7(b)(iv) shall (A) not
include any Pre-Closing Tax that was specifically included as a liability in the
calculation of Closing Working Capital and that reduced the Purchase Price and
(B) be net of any insurance proceeds actually recovered under the R&W Insurance
Policy with respect to the Tax subject to the applicable indemnification claim
(it being agreed and understood that the Buyer shall first use commercially
reasonable efforts to file and pursue the recovery of each reasonably available
applicable insurance claim for Pre-Closing Taxes under the R&W Insurance Policy,
and following any payment made under this Section 6.7(b)(iv), if any insurance
recovery with respect to such amounts is received by the Buyer or its
Affiliates, the Buyer shall promptly pay to the Seller the amount of such
recovery).
(c)    Responsibility for Tax Audits and Contests.
(i)    If notice of any action, suit, investigation or audit with respect to
Pre-Closing Taxes of the Company or its Subsidiaries shall be received by the
Buyer (or any


48

--------------------------------------------------------------------------------





Affiliate), the Buyer shall promptly notify the Seller in writing; provided,
however, that the failure to give such notice as provided herein shall not
relieve the Seller of liability for Pre-Closing Taxes except to the extent that
the Seller is actually and materially prejudiced thereby.
(ii)    The Seller shall have the right to control any audit or contest relating
solely to Pre-Closing Periods of the Company or its Subsidiaries upon giving
written notice to the Buyer of the Seller’s intent to control such audit or
contest and recognition that the Taxes that are the subject of such audit or
contest are Pre-Closing Taxes for which the Seller is responsible pursuant to
Section 6.7(b)(iv); provided, however, that (A) the Seller shall keep the Buyer
reasonably informed of the progress of such audit or contest, (B) the Buyer may
participate in the conduct of such audit or contest at its own expense to the
extent such audit or contest could affect Taxes, or a position on a Tax Return,
for a taxable period that ends after the Closing Date, and (C) the Seller shall
not settle any such audit or contest without the Buyer’s prior written consent,
which consent shall not be unreasonably withheld, delayed or conditioned.
(iii)    The Buyer shall have the right to control any audit or contest that
does not relate solely to Pre-Closing Periods or to the extent the Seller does
not control such audit or contest pursuant to Section 6.7(c)(ii). To the extent
such audit or contest relates to a Pre-Closing Period or Straddle Period of the
Company or its Subsidiaries, (A) the Buyer shall keep the Seller reasonably
informed of the progress of such audit or contest; (B) the Seller may
participate in the conduct of such audit or contest at its own expense, and (C)
the Buyer shall not settle any such audit or contest without the Seller’s prior
written consent, which consent shall not be unreasonably withheld, delayed, or
conditioned.
(d)    Tax Refunds. The Seller shall be entitled to any refund of Pre-Closing
Taxes (net of related expenses and Taxes), except to the extent (i) taken into
account in determining the Purchase Price, (ii) arising as a result of the
carryback of a tax attribute, or (iii) required to be paid to a third party.
Refunds of Taxes for a Straddle Period shall be apportioned in accordance with
Section 6.7(b)(iii). The Buyer and the Company will reasonably cooperate with
the Seller in connection with obtaining any refund of Pre-Closing Taxes with
respect to the Company or its Subsidiaries. If a Party receives a refund to
which the other Party is entitled, the Party receiving the refund shall pay it
to the Party entitled to the refund within 10 business days after such receipt.
In the event the Buyer or its Affiliates subsequently are required to repay some
or all of a Tax refund previously received by the Seller pursuant to this
paragraph (d) to the applicable Taxing Authority, the Seller shall pay the
amount of such refund that the Buyer or Buyer Affiliate is required to repay to
the applicable Taxing Authority within 10 days of the written request to the
Seller by the Buyer.
(e)    Transfer Taxes. All Transfer Taxes shall be borne by the Buyer. The Buyer
shall file all Tax Returns with respect to Transfer Taxes and the Seller agrees
to cooperate with the Buyer, the Company and its Subsidiaries in the filing of
any such Tax Returns, including promptly supplying any information in their
possession that is reasonably necessary to complete such Tax Return. For the
avoidance of doubt, any Taxes attributable to a distribution of property by AMID


49

--------------------------------------------------------------------------------





Liquids Trucking or the distribution of an equity interest in AMID Liquids
Trucking are not Transfer Taxes, and all such Taxes shall be borne by the
Seller.
(f)    Post-Closing Actions. Except as otherwise expressly provided herein or
with the consent of the Seller (such consent not to be unreasonably withheld,
conditioned, or delayed), the Buyer shall not, and shall cause the Company and
its Subsidiaries not to, amend any Tax Return or make any election with respect
to the Company or its Subsidiaries for a Pre-Closing Period, including taking
any action to extend the applicable statute of limitations with respect to any
Pre-Closing Period Tax Return of the Company or its Subsidiaries, to the extent
such amendment or election would result in an increase in the Taxes paid by the
Seller.
(g)    Termination of Tax Sharing Agreements. Prior to the Closing Date, the
Seller shall terminate or cause to be terminated all Tax Sharing Agreements to
which the Company or any Subsidiary is a party.
(h)    Purchase Price Allocation. Within 30 days following the determination of
the Final Purchase Price, the Buyer shall prepare an allocation of the total
consideration paid with respect to the transactions contemplated by this
Agreement, including liabilities assumed, among the assets of the Company
(including among the assets of any Subsidiary of the Company that is treated as
an entity disregarded as separate from its owner for U.S. federal income tax
purposes), in accordance with Section 1060 of the Code (the “Interim Allocation
Statement”). The Buyer shall provide the Seller with the Interim Allocation
Statement and permit the Seller to review and comment on such Interim Allocation
Statement. Within 30 days after the date of the delivery by the Buyer to the
Seller of the proposed Interim Allocation Statement, the Seller shall deliver
written notice to the Buyer (the “Seller Allocation Notice”) of any proposed
changes to such allocations in the Interim Allocation Statement. Should the
Seller fail to timely deliver a Seller Allocation Notice to the Buyer, the
seller shall be deemed to have agreed with the Buyer’s proposed Interim
Allocation Statement upon the expiration of such 30 day period. Should the
Seller timely deliver a Seller Allocation Notice, the Seller and the Buyer shall
negotiate in good faith to resolve any disputed items set forth therein and
shall reduce such agreement to writing. Should the parties fail to resolve any
disputed items within 30 days of timely delivery of a Seller Allocation Notice,
the parties shall submit the disagreement to resolution by the Auditor, and the
Auditor shall resolve the disputed items in accordance with procedures similar
to those set forth in Section 2.4(b). Such allocation, as agreed by the parties
or as determined by the Auditor pursuant to this Section 6.7(h) (a “Final
Allocation Statement”). The Buyer, the Seller and each of their respective
Affiliates shall: (i) prepare and file, and cause their respective Affiliates to
prepare and file, their Tax Returns (including IRS Form 8594, Asset Acquisition
Statement Under Section 1060) on a basis consistent with the Final Allocation
Statement; (ii) cooperate in the filing of any forms (including IRS Form 8594)
required to be filed with regard to the Final Allocation Statement, including
any amendments to such forms required pursuant to any applicable Law or this
Agreement; and (iii) take no position, and cause their Affiliates to take no
position, inconsistent with the Final Allocation Statement on any applicable Tax
Return or in any proceeding before any Taxing Authority or otherwise. If the
Final Allocation Statement is disputed by any Taxing Authority, the party
receiving notice of the dispute shall promptly notify the other party, and the
parties agree (and shall cause their respective


50

--------------------------------------------------------------------------------





Affiliates) to use their reasonable best efforts to defend such Final Allocation
Statement in any Tax proceeding.
(i)    Survival. The covenants contained in this Section 6.7 will survive until
sixty days after the expiration of the applicable statute of limitations.
Section 6.8    Further Assurances. From and after the Closing, if any further
action is necessary to carry out the purposes of this Agreement, the Parties
shall take such further action (including the execution and delivery of such
further documents and instruments) as any Party may reasonably request, all at
the sole expense of the requesting Party (except as otherwise expressly set
forth in this Agreement).
Section 6.9    Retention of Books and Records. On or prior to the Closing Date,
the Seller shall, to the extent not prohibited by applicable Law, deliver to the
Buyer all books and records of the Company and the Subsidiaries in the Seller’s
or the Seller’s Affiliates’ possession, including original minute books and
other corporate books and records and accounts; provided that the Seller may,
subject to Section 6.18, retain a copy of any or all of the books and records
relating to the business or operations of the Company and its Subsidiaries prior
to the Closing. In addition, all books, ledgers, files, reports, plans,
operating records and any other documents and information (whether in written,
printed, or electronic format) pertaining to the Company and its Subsidiaries in
existence at the Closing shall be and shall remain the property of the Company.
The Buyer shall cause the Company and its Subsidiaries to retain any such
material documentation and information in accordance with the Company’s
retention policies for a period of not less than seven years from the Closing
Date.
Section 6.10    Contact with Customers and Suppliers. Until the Closing Date,
the Buyer shall not, and shall cause its Affiliates and direct its other
Representatives not to, contact or communicate with the employees, customers,
suppliers, distributors or licensors of the Company or its Subsidiaries, or any
other Persons having a business relationship with the Company or its
Subsidiaries, concerning the transactions contemplated hereby or any of the
foregoing relationships without the prior written consent of the Seller.
Section 6.11    Employee Matters.
(a)    Prior to the Closing Date, the Seller will or will cause its Affiliates
to transfer the employment of the Company Employees listed on Section 4.12(a) of
the Seller Disclosure Letter (as updated prior to the Closing) to the Company or
a Subsidiary of the Company effective as of not later than the Business Day
prior to the Closing Date (any such Company Employee who is employed by the
Company or one of its Subsidiaries immediately prior to the Closing and by Buyer
or one of its Affiliates immediately following the Closing, a “Continuing
Employee”).
(b)    Subject to obtaining all necessary third-party consents from all
third-party service providers, including ADP, Businesssolver.com, Inc. and
Fidelity (the “Required Employee Plan Consents”), which Seller will use
reasonable best efforts to obtain, the Seller will or will cause its Affiliates
to take all actions necessary, including, without limitation, approving all
necessary amendments to transfer (i) the Employee Plans listed on Section
6.11(b) of the Seller Disclosure


51

--------------------------------------------------------------------------------





Letter, and (ii) all associated contracts, trusts, trust agreements,
certificates of insurance, insurance policies, funding mechanisms, funds,
administrative services contracts and other material documents (the “Associated
Documents”), to the Company or a Subsidiary of the Company effective as of no
later than one Business Day prior to the Closing Date. In the event that Seller
is unable to obtain any Required Employee Plan Consent that is necessary to
effectuate the transfer of any Employee Plan or Associated Document, the Seller
will or will cause its Affiliates to obtain a substantially similar replacement
(a “Replacement Plan”) for such Employee Plan or Associated Document, which
Replacement Plan shall be subject to Buyer’s consent (not to be unreasonably
withheld), to be effective as of no later than one Business Day prior to the
Closing Date (the Employee Plans referred to in clause (i), the Associated
Documents, and any Replacement Plan are referred to collectively in this Section
6.11 as the “Assumed Plans”). With respect to the Assumed Plans, the Seller
shall take all actions necessary to ensure that effective as of no later than
one Business Day prior to the Closing Date (y) none of the Seller or any of its
Subsidiaries and Affiliates, other than the Company or a Subsidiary of the
Company, are participating employers or participating affiliates in the Assumed
Plans, and (z) no current or former employees or other service providers of the
Seller and its Subsidiaries and Affiliates, other than the Continuing Employees,
are participants in, or eligible for participation in, the Assumed Plans.
(c)    Promptly following the date of this Agreement, Seller shall take the
actions set forth on Section 6.11(c) of the Seller Disclosure Letter with
respect to the Employee Plans specified in such section, which actions shall be
completed, subject to the Buyer’s reasonable satisfaction, as of no later than
one Business Day prior to the Closing Date. To the extent that the actions set
forth on Section 6.11(c) of the Seller Disclosure Letter are not completed to
the Buyer’s reasonable satisfaction by such date, Seller agrees to promptly
provide the Buyer with reasonable assistance, access to personnel of the Seller,
and all necessary information and data to complete the actions set forth on
Section 6.11(c) of the Seller Disclosure Letter. Seller shall indemnify, defend
and hold harmless the Company and its Affiliates from and against all direct and
indirect damages, liabilities, losses, obligations, claims, reasonable costs and
expenses, penalties, judgments and settlements incurred by the Company and its
Affiliates resulting from, arising out of or in connection with the matters set
forth on Section 6.11(c) of the Seller Disclosure Letter.
(d)    For the period commencing on the Closing Date and ending on the six-month
anniversary thereof or, if earlier, the termination of such Continuing
Employee’s service with the Buyer and its Affiliates, the Buyer shall, or shall
cause its Affiliates (including the Company or its Subsidiaries) to, provide
each Continuing Employee with (i) a base salary or hourly wage rate, as
applicable, and target cash bonus opportunity (excluding any one-time retention
bonuses, transaction bonuses or other discretionary bonuses) that are no less
favorable than the base salary or hourly wage rate, as applicable, and target
cash bonus opportunity (excluding any one-time retention bonuses, transaction
bonuses or other discretionary bonuses) provided to such Continuing Employee
immediately prior to the Closing Date and (ii) employee, health, welfare and
defined contribution retirement benefits (excluding any severance benefits,
equity or equity-based compensation, defined benefit pension benefits and
retiree life or medical benefits) that are substantially comparable in the
aggregate to the employee, health, welfare and defined contribution retirement
benefits (excluding any severance benefits, equity or equity-based compensation,
defined benefit pension


52

--------------------------------------------------------------------------------





benefits and or retiree life or medical benefits) provided to such Continuing
Employee immediately prior to the Closing Date and set forth on Section 6.11(b)
of the Seller Disclosure Letter.
(e)    For purposes of eligibility and vesting, including entitlement to and
determination of the level of severance and vacation benefits (but not for
purposes of benefit accrual), each Continuing Employee shall be given credit for
all service with the Seller, its Subsidiaries and their respective predecessors
under the defined contribution retirement, health and welfare benefit plans,
programs or arrangements of the Buyer or its Affiliates in which such Continuing
Employee is eligible to participate, to the same extent as if such service had
been performed for the Buyer or any of its Affiliates, except to the extent such
credit would result in a duplication of benefits. In the event of any change in
the group benefits provided to Continuing Employees following the Closing in the
plan year in which the Closing occurs, the Buyer or its Affiliates shall, as
applicable, use commercially reasonable efforts to cause its third party
administrators to third party insurance providers to (i) waive all limitations
as to preexisting conditions, exclusions, waiting periods, actively-at-work
requirements, and requirements to show evidence of good health with respect to
participation and coverage requirements applicable to the Continuing Employees
under any such group health plan provided to the Continuing Employees, except to
the extent that such conditions, exclusions, waiting periods, actively-at-work
requirements, and requirements to show evidence of good health would apply in
the absence of such change, and (ii) provide each Continuing Employee with
credit, in the plan year in which the Closing occurs, for any co-payments,
coinsurance payments, deductibles and maximum out-of-pocket requirements paid
prior to any such change in satisfying any applicable deductible or out of
pocket requirements after such change. Following the Closing, each Continuing
Employee will be eligible to use any accrued but unused vacation or other paid
time off benefits in place as of the Closing in accordance with and subject to,
the terms of the Buyer’s vacation or paid time off policy for similarly situated
employees in the United States, to the extent such accrued, but unused vacation
or paid time off benefits is listed on Section 4.12(a) of the Seller Disclosure
Letter.
(f)    After the Closing Date, Buyer shall be responsible for all obligations,
liabilities and commitments for offering and providing “continuation coverage”
under COBRA to any Continuing Employee and to any “qualified beneficiary” of a
Continuing Employee who is covered by a “group health plan” sponsored or
contributed to by the Buyer or its Subsidiaries and who experiences a
“qualifying event” on or after the Closing Date. “Continuation coverage,”
“qualified beneficiary,” “qualifying event” and “group health plan” all shall
have the meanings given such terms under COBRA. Seller and its Subsidiaries and
Affiliates shall be responsible for all obligations, liabilities and commitments
for offering and providing “continuation coverage” under COBRA to any current or
former employees or other service providers of Seller and its Affiliates,
including any current or former Company Employees (but excluding any Continuing
Employees), and to any “qualified beneficiary” of such employees or service
providers who experience a “qualifying event” prior to, on or after the Closing
Date.
(g)    On or prior to the Closing Date, Seller shall transfer or cause to be
transferred to the Company or one of its Subsidiaries an amount of cash to the
Company FSA equal to the sum of all positive account balances in the Company FSA
held by Continuing Employees as of immediately prior to the Closing Date.
“Company FSA” means the flexible spending account for


53

--------------------------------------------------------------------------------





reimbursement of health care and dependent care expenses under an Employee Plan
which satisfies the requirements of Section 125 of the Code and is listed on
Section 6.11(b) of the Seller Disclosure Letter.
(h)    From and after the Closing Date, Seller and its Subsidiaries and
Affiliates shall continue to be responsible for all liabilities in respect of,
and shall continue to honor its obligations under, the Employee Plans listed on
Section 6.11(h) of the Seller Disclosure Letter, including the timely payment of
all amounts that may become due thereunder (as well as the employer’s share of
any Taxes associated therewith).
(i)    On and after the Closing Date, the Buyer shall not take any actions that
would result in obligations or liabilities to the Seller and its Affiliates
under the Worker Adjustment and Retraining Notification Act of 1988, as amended
(the “WARN Act”), or under other applicable Laws requiring notice of plant
closings, relocations, mass layoffs, reductions in force or similar actions, in
any case, applicable to Company Employees or other employees of the Seller and
its Affiliates. On and after the Closing Date, the Buyer shall be responsible
for complying with the WARN Act and any and all obligations under other
applicable Laws requiring notice of plant closings, relocations, mass layoffs,
reductions in force or similar actions (and for failures to so comply), in any
case, applicable to the Continuing Employees.
(j)    Notwithstanding anything in this ‎Section 6.11 or otherwise in this
Agreement to the contrary, no provision of this Agreement (i) is intended to, or
does, constitute the establishment or adoption of, or an amendment to, any
employee benefit plan or other compensatory plan, program or arrangement, or be
deemed to obligate the Buyer or its Affiliates to adopt, enter into or maintain
any employee benefit plan or other compensatory plan program or arrangement at
any time and no Person shall have any claim or cause of action, under ERISA or
otherwise, in respect of any provision of this Agreement as it relates to any
such employee benefit plan or otherwise, or (ii) gives any person the right to
be employed or shall be construed to interfere with the right of the Buyer or
its Affiliates to terminate the employment or other service relationship of any
of the Continuing Employees at any time, with or without cause. The provisions
of this ‎Section 6.11 are solely for the benefit of the respective parties to
this Agreement and nothing in this ‎Section 6.11, express or implied, shall
confer upon any other Person, any rights or remedies, including any right to
compensation or benefits of any nature or kind under this Agreement.
Section 6.12    Use of Name. From and after the Closing, the Buyer and its
respective Affiliates shall not use the names “American Midstream”, “AMID”, “JP
Energy”, “JP Energy Partners” or any variant or derivative of any of the
foregoing or any other logos, symbols or trademarks of the Seller or any of its
Affiliates (the “Restricted Marks”). The Buyer agrees that on the Closing Date
it will cease using the Restricted Marks in advertising and other business
communications and promptly, but no later than (a) August 6, 2017 with respect
to the Restricted Marks relating to the names “JP Energy”, “JP Energy Partners”
or any variant or derivative thereof, and (b) 12 months after the Closing Date
with respect to all of the other Restricted Marks, it will take all necessary
action to eliminate the Restricted Marks from, or paint over or otherwise
permanently obscure the Restricted Marks on, any tangible personal property,
buildings, equipment or other assets.


54

--------------------------------------------------------------------------------





Section 6.13    No Ongoing or Transition Services. Except as otherwise provided
in the Transition Services Agreement, at the Closing, all data processing,
accounting, insurance, banking, personnel, legal, tax, communications,
information technology, human resources, health, safety and environment and
corporate and other products and services provided to the Acquired Business by
the Seller or any of its Affiliates, including any agreements or understandings
(written or oral) with respect thereto will terminate.
Section 6.14    Guarantee and Lien Releases. Prior to or concurrently with the
Closing: (a) the Seller shall cause the Company, its Subsidiaries and all of its
and their assets to be released from, and shall have obtained all consents,
approvals or waivers as may be required to avoid a breach or default by the
Company or its Subsidiaries or any right of acceleration or cancellation of any
obligations of the Company or its Subsidiaries under, any and all agreements,
liabilities and obligations in connection with all Indebtedness of the Seller or
its Affiliates (other than the Company and its Subsidiaries), including all
Indebtedness described on Section 6.14 of the Seller Disclosure Letter, and (b)
the Seller shall obtain and deliver to the Buyer evidence reasonably
satisfactory to the Buyer of the release and termination of all Liens in
connection with such Indebtedness to the extent encumbering any of the assets or
Capital Stock (including the Interests) of the Company and its Subsidiaries.
Section 6.15    R&W Insurance Policy.
(a)    Promptly following the execution of this Agreement, the Buyer shall take
all action reasonably necessary to bind the R&W Insurance Policy from such
insurance company as the Buyer selects in its reasonable discretion, which R&W
Insurance Policy shall, for the avoidance of doubt, include terms to the effect
that the R&W Insurer waives its rights to bring any claim against the Seller or
any other member of the Seller Group by way of subrogation, claim for
contribution or otherwise, except for losses that arise from Intentional Fraud.
The Seller agrees to provide to the Buyer, and shall cause its Affiliates
(including the Company and its Subsidiaries) to provide to the Buyer such
cooperation that is reasonably requested by the Buyer in connection with
arranging to obtain any such R&W Insurance Policy.
(b)    After the Closing, the Buyer agrees that it will:
(i)    comply with the terms of any post-Closing deliverables set out in the R&W
Insurance Policy; and
(ii)    not agree to any amendment, variation or waiver of the R&W Insurance
Policy (or do anything which has a similar effect) which would adversely impact
in any material respect the Seller without the Seller’s prior written consent;
and
(iii)    ensure that the terms of the R&W Insurance Policy provide that no
insurer or Person claiming through an insurer in relation to the R&W Insurance
Policy brings any claim against the Seller or any other member of the Seller
Group by way of subrogation, claim for contribution or otherwise, except for
Losses that arise from Intentional Fraud.


55

--------------------------------------------------------------------------------





Section 6.16    Casualty Loss. In the event of damage by fire or other casualty
to any facilities, equipment or other tangible personal or real property of the
Company or its Subsidiaries after the date of this Agreement but prior to the
Closing (a “Casualty Loss”), then: (a) subject to Section 8.1, this Agreement
shall remain in full force and effect; and (b) the Seller shall, at the Seller’s
sole election, either (i) assign to the Buyer at Closing all insurance claims
under insurance policies held by the Seller or its Affiliates in connection with
such damaged assets or (ii) prior to Closing, repair or replace such damaged
assets to a condition similar to the condition of the affected assets
immediately prior to the Casualty Loss and retain all insurance claims described
in clause (i) hereof.
Section 6.17    Affiliate Agreements and Inter-Company Agreements and Balances.
Seller shall terminate, on or prior to the Closing, all Affiliate Agreements. In
addition, Seller shall, as of the Closing, eliminate by way of subrogation,
claim for contribution, cash settlement or as otherwise determined by the Seller
in its sole discretion all inter-company accounts existing prior to the Closing,
whether payables or receivables, between the Seller and any of its Affiliates
(other than the Company and its Subsidiaries), on the one hand, and the Company
and any of its Subsidiaries, on the other hand, other than those intercompany
accounts set forth on Section 6.17 of the Seller Disclosure Letter.
Section 6.18    Post-Closing Confidentiality. The terms of the Confidentiality
Agreement shall continue in full force and effect, except that the obligations
in the Confidentiality Agreement applicable to the Buyer, its Affiliates and its
and their representatives solely with respect to information about the Company,
its Subsidiaries or the Acquired Business will terminate at Closing. For a
period commencing on the Closing Date and continuing for a period of two years
from the Closing Date, the Seller and its Affiliates shall, and shall cause
their representatives to, keep confidential and not use for any purpose all
information to the extent relating to the Company and its Subsidiaries, the
Acquired Business and the assets thereof (other than information that (a) is or
becomes available to the public other than as a result of a breach of this
Section 6.18 or (b) is or becomes available to the Seller, its Affiliates or any
of their respective Representatives from third parties on a non-confidential
basis); provided that Seller and its representatives may disclose such
information if required by judicial or administrative process or by any other
requirements of applicable Law. If the Seller, any of its Affiliates or any of
its or their representatives are required by applicable Law to disclose
non-public information, the Seller shall: (x) if and as may be requested by the
Buyer at the Buyer’s sole cost and expense, take all reasonable steps to
preserve the confidentiality of such information, including requesting that such
information not be disclosed to the public; (y) to the extent permissible under
applicable Law, give the Buyer prompt written notice of such request or
requirement so that the Buyer may seek, at its sole cost and expense, an
appropriate protective order or other remedy; and (z) cooperate with the Buyer,
at the Buyer’s sole cost and expense, to obtain such protective order. In the
event that such protective order or other remedy is obtained, only that portion
of such information that is legally required to be disclosed may be disclosed,
and the Seller shall use commercially reasonable efforts to seek confidential
treatment of such information.
Section 6.19    Termination of Company Hedges. Prior to or at the Closing, the
Seller shall cause the Company and its Subsidiaries to terminate all Hedges, if
any, to which the Company


56

--------------------------------------------------------------------------------





and any of its Subsidiaries is party or bound. Seller shall be responsible for,
and entitled to, 100% of the Hedge Termination Value relating to the termination
of such Hedges, and to the extent the Company or any of its Subsidiaries pays or
receives the benefit of any Hedge Termination Values, then such amount will be
accounted for as an adjustment to the Purchase Price at Closing.
Section 6.20    Transfer of Contracts and Assets.
(a)    The Parties shall use commercially reasonable efforts to obtain as
promptly as practicable all consents, waivers and authorizations necessary for
the assignment of each of the contracts set forth on Section 6.20(a) of the
Seller Disclosure Letter (each, an “Affiliate Contract”) to the Company (or any
Affiliate of the Company, as directed by Buyer). Promptly after receipt of all
necessary consents, waivers and authorizations with respect to any Affiliate
Contract, Seller shall assign such Affiliate Contract to the Company pursuant to
conveyance documents mutually agreed by Buyer and Seller. Notwithstanding the
foregoing, the Company may elect, at any time, to cause Seller to assign any
Affiliate Contract to the Company, whether or not the applicable consents,
authorizations or waivers have been obtained; provided, however, that if the
Company so elects and such Affiliate Contract is actually assigned, the Company
shall indemnify and hold harmless Seller for any liability resulting from any
breach of the Affiliate Contract caused by such assignment.
(b)    Prior to the Closing, the Seller or its applicable Affiliates shall cause
the assets listed on Section 6.20(b) of the Seller Disclosure Letter to be
contributed or assigned to the Company or its Subsidiaries, free and clear of
all Liens.
ARTICLE VII    
CONDITIONS TO OBLIGATIONS TO CLOSE
Section 7.1    Conditions to Obligation of Each Party to Close. The respective
obligations of each Party to consummate the Acquisition and to take the other
actions required by this Agreement at the Closing shall be subject to the
satisfaction or, to the extent permitted by applicable Law, waiver at or prior
to the Closing Date of the following conditions:
(a)    Regulatory and Third Party Approvals. (i) The waiting period and any
extensions thereof applicable to the transactions contemplated by this Agreement
under the HSR Act shall have expired or terminated or early termination or
approval shall have been granted and (ii) the Consents required under the
agreements set forth on Section 7.1(a) of the Seller Disclosure Letter shall
have been duly made, given or obtained and shall be in full force and effect;
(b)    No Injunctions. There shall not be in effect any final non-appealable
order by a Governmental Authority of competent jurisdiction restraining,
enjoining, having the effect of making the transactions contemplated by this
Agreement illegal or otherwise prohibiting the consummation of the Acquisition;
(c)    No Legal Proceedings. No Proceeding shall be pending or threatened in
writing by any Governmental Authority seeking to restrain, enjoin or prohibit,
or obtain material damages or other material relief in connection with, the
consummation of the transactions contemplated by this Agreement; and


57

--------------------------------------------------------------------------------





(d)    No Illegality. No Law shall have been enacted, entered, promulgated,
issued, adopted, decreed or otherwise implemented and remain in effect that
prohibits or makes illegal consummation of the Acquisition.
Section 7.2    Conditions to the Buyer’s Obligation to Close. The obligations of
the Buyer to consummate the Acquisition and to take the other actions required
by this Agreement at the Closing shall be subject to the satisfaction or, to the
extent permitted by applicable Law, waiver on or prior to the Closing Date of
the following conditions:
(a)    Representations and Warranties. (i) Each of the representations and
warranties of the Seller set forth in Section 3.1(a), Section 3.2, Section 3.4,
Section 4.1, Section 4.2(a), Section 4.2(b), Section 4.2(c)(i)(A), and Section
4.3 (collectively, the “Seller Fundamental Representations”) shall be true and
correct in all but de minimis respects as of the Closing Date as though such
representations and warranties were made at and as of the Closing Date (except
for representations and warranties that are expressly made as of a specific date
or period, in which case as of such earlier date) and (ii) each of the
representations and warranties contained in Article III and Article IV, other
than the Seller Fundamental Representations, shall be true and correct in all
respects (without giving effect to any “materiality,” “material” and “Seller
Material Adverse Effect” qualifications or exceptions contained therein) as of
the Closing Date as though such representations and warranties were made at and
as of the Closing Date (except for representations and warranties that are
expressly made as of a specific date or period, in which case as of such earlier
date), except in the case of this clause (ii) for failures to be so true and
correct that would not result in a Seller Material Adverse Effect;
(b)    Covenants and Agreements. The Seller shall have performed and complied in
all material respects with all agreements, covenants and obligations required by
this Agreement to be performed or complied with by it at or prior to Closing;
(c)    Guarantees and Lien Releases. The Seller shall have performed and
complied in all respects with Section 6.14 hereof;
(d)    Officer’s Certificates. The Buyer shall have received a certificate,
dated as of the Closing Date and signed on behalf of the Seller by an officer of
the Seller stating that the conditions specified in Section 7.2(a) and Section
7.2(b) have been satisfied;
(e)    Seller Material Adverse Effect. Since the date of this Agreement, no
Seller Material Adverse Effect shall have occurred and be continuing; and
(f)    Closing Deliverables. The Seller shall have delivered at or before the
Closing all of the items listed in Section 2.6(b).
Section 7.3    Conditions to the Seller’s Obligation to Close. The obligations
of the Seller to consummate the Acquisition and to take the other actions
required by this Agreement at the Closing shall be subject to the satisfaction
or waiver on or prior to the Closing Date of the following conditions:


58

--------------------------------------------------------------------------------





(a)    Representations and Warranties. (i) Each of the representations and
warranties of the Buyer set forth in Section 5.1(a), Section 5.2 and Section 5.8
(collectively, the “Buyer Fundamental Representations”) shall be true and
correct in all but de minimis respects as of the Closing Date as though such
representations and warranties were made at and as of the Closing Date (except
for representations and warranties that are expressly made as of a specific date
or period, in which case as of such earlier date) and (ii) each of the
representations and warranties contained in Article V, other than the Buyer
Fundamental Representations, shall be true and correct in all respects (without
giving effect to any “materiality,” “material” and “Buyer Material Adverse
Effect” qualifications or exceptions contained therein) as of the Closing Date
as though such representations and warranties were made at and as of the Closing
Date (except for representations and warranties that are expressly made as of a
specific date or period, in which case as of such earlier date), except in the
case of this clause (ii) for failures to be so true and correct that would not
result in a Buyer Material Adverse Effect;
(b)    Covenants and Agreements. The Buyer shall have performed and complied in
all material respects with all agreements, covenants and obligations required by
this Agreement to be performed or complied with by it at or prior to Closing;
(c)    Officer’s Certificate. The Seller shall have received a certificate,
dated as of the Closing Date and signed on behalf of the Buyer by an officer of
the Buyer, stating that the conditions specified in Section 7.3(a) and Section
7.3(b) have been satisfied; and
(d)    Closing Deliverables. The Buyer shall have delivered at or before the
Closing all of the items listed in Section 2.6(a).
Section 7.4    Frustration of Closing Conditions. Neither the Seller nor the
Buyer may rely on the failure of any condition set forth in Section 7.1, Section
7.2 or Section 7.3 to be satisfied, as the case may be, if such failure was
caused by such Party’s failure to perform any covenant or obligation required by
this Agreement to be performed or complied with by it at or prior to Closing.
ARTICLE VIII    
TERMINATION
Section 8.1    Termination. This Agreement may be terminated and the
transactions contemplated by this Agreement may be abandoned at any time prior
to the Closing only:
(a)    by mutual written consent of the Seller and the Buyer;
(b)    by either the Seller or the Buyer, if:
(i)    the Closing shall not have occurred on or before October 21, 2017 (the
“Outside Date”); provided that the right to terminate this Agreement under this
Section 8.1(b)(i) shall not be available to a Party (or its respective
Affiliates) if the failure of such Party or its respective Affiliates to perform
any of its or their obligations under this


59

--------------------------------------------------------------------------------





Agreement has caused, or resulted in, the failure of the transactions
contemplated by this Agreement to be consummated on or before such date; or
(ii)    any order issued, or Law enacted, entered or promulgated, by a
Governmental Authority permanently restrains, enjoins or prohibits or makes
illegal the consummation of the Acquisition in a manner that would give rise to
the failure of a condition set forth in Section 7.1(b) or Section 7.1(d) and
such order becomes effective, final and nonappealable;
(c)    by the Seller if the Buyer shall have breached any of its
representations, warranties, covenants or agreements contained in this
Agreement, and such breach (i) would give rise to the failure of a condition set
forth in Section 7.3(a) or Section 7.3(b) if continuing on the Closing Date and
(ii) has not been cured and cannot reasonably be cured prior to the Outside
Date; provided, however, that the Seller shall not have the right to terminate
this Agreement pursuant to this paragraph (c) if the Seller is then in breach of
any representation, warranty, covenant or other agreement contained in this
Agreement if such breach would give rise to the failure of a condition set forth
in Section 7.2 if continuing on the Closing Date;
(d)    by the Buyer if the Seller shall have breached any of its
representations, warranties, covenants or agreements contained in this
Agreement, and such breach (i) would give rise to the failure of a condition set
forth in Section 7.2(a) or Section 7.2(b) if continuing on the Closing Date and
(ii) has not been cured and cannot reasonably be cured prior to the Outside
Date; provided, however, that the Buyer shall not have the right to terminate
this Agreement pursuant to this Section 8.1(d) if it is then in breach of any
representation, warranty, covenant or agreement contained in this Agreement if
such breach would give rise to the failure of a condition set forth in Section
7.3 if continuing on the Closing Date; or
(e)    by the Buyer in accordance with the terms and conditions set forth in
Section 6.5.
Section 8.2    Procedure for Termination. In the event of termination of this
Agreement pursuant to Section 8.1, written notice thereof shall immediately be
given by the Seller or the Buyer to the other, as applicable, and, except as
provided in this Section 8.2, this Agreement shall forthwith terminate and shall
become null and void and of no further effect, and the transactions contemplated
by this Agreement shall be abandoned without further action by the Seller or the
Buyer. If this Agreement is terminated under Section 8.1:
(a)    each Party shall treat all documents, work papers and other materials of
the other Party relating to the transactions contemplated by this Agreement,
whether obtained before or after the execution of this Agreement, in accordance
with the obligations set forth in the Confidentiality Agreement;
(b)    all filings, applications and other submissions made pursuant hereto
shall, at the discretion of the Seller, and to the extent practicable, be
withdrawn from the agency or other person to which made; and


60

--------------------------------------------------------------------------------





(c)    there shall be no liability or obligation under this Agreement on the
part of the Seller or the Buyer or any of their Affiliates or any of their
respective Representatives, except (i) that nothing in this Section 8.2 shall
relieve any Party from liability for Intentional Fraud, a willful breach hereof
or willful failure to perform its obligations hereunder and (ii) the provisions
of Section 6.1(c), this Section 8.2 and Article IX shall survive any such
termination.
ARTICLE IX    
REMEDIES FOR BREACH OF THIS AGREEMENT
Section 9.1    Nonsurvival of Representations and Warranties. The respective
representations and warranties of the Parties contained in this Agreement and
the other Transaction Documents and any certificate delivered pursuant hereto
shall terminate at, and not survive, the Closing.
Section 9.2    Survival of Covenants. Each of the covenants and other agreements
contained in this Agreement shall survive the Closing in accordance with its
terms; provided that any covenant or other agreement set forth in this Agreement
that by its nature is required to be fully performed by or prior to the Closing
(each, a “Pre-Closing Covenant”) shall survive until the first anniversary of
the Closing.
Section 9.3    Certain Waivers.
(a)    Except to the extent expressly set forth in Section 9.4, the Buyer
knowingly, willingly, irrevocably and expressly acknowledges and agrees, on its
own behalf and on behalf of the Buyer Group, that from and after the Closing, to
the fullest extent permitted under applicable Law, any and all rights, claims
and causes of action it may have against any member of the Seller Group relating
to or based upon any alleged misrepresentation or inaccuracy in, or breach of,
any of the representations and warranties of the Seller or any other Person set
forth or contained in this Agreement or any other document contemplated hereby
or any certificate, instrument, agreement or other document delivered hereunder,
whether or not arising under, or based upon, any Law (including any right,
whether arising at law or in equity, to seek indemnification, contribution, cost
recovery, damages, or any other recourse or remedy) are hereby irrevocably
waived. Furthermore, without limiting the generality of this Section 9.3, from
and after the Closing, no action, suit, claim, investigation or proceeding will
be brought, encouraged, supported or maintained by, or on behalf of, any member
of the Buyer Group (including, after the Closing, the Company and its
Subsidiaries) against any member of the Seller Group, and no recourse will be
sought against any of them, by virtue of, or based upon, any alleged
misrepresentation or inaccuracy in, or breach of, any of the representations and
warranties of the Seller or any other Person set forth or contained in this
Agreement or any other document contemplated hereby or any certificate,
instrument, agreement or other document delivered hereunder.
(b)    The Buyer knowingly, willingly, irrevocably and expressly acknowledges
and agrees, on its own behalf and on behalf of the Buyer Group, that the
agreements contained in this Section 9.3 require performance after the Closing
to the maximum extent permitted by applicable Law and will survive the Closing
for 20 years and will not be subject to any of the survival or exclusive remedy
provisions of this Section 9.3; and (ii) are an integral part of the
transactions


61

--------------------------------------------------------------------------------





contemplated by this Agreement and that, without the agreements set forth in
this Section 9.3, the Sellers would not enter into this Agreement.
Section 9.4    Indemnification by the Seller. Subject to this ‎Article IX, the
Seller will, from and after the Closing, indemnify and hold harmless the Buyer
Group (including, after the Closing, the Company and its Subsidiaries) and its
officers, directors, employees, agents and other representatives and their
successors and assignees (each of the foregoing, a “Indemnified Person”) from
and against, without duplication, any and all losses, including liabilities,
damages Proceedings, settlements, Taxes, interest, penalties, costs and
expenses, including defense and reasonable attorney’s fees and court costs, but
expressly excluding diminution in value, consequential damages, lost profits and
punitive damages except to the extent actually paid to any unaffiliated third
party with respect to an Indemnified Matter (collectively, “Losses”), to the
extent arising out of, in connection with or related to the matters set forth on
Section 9.4 of the Seller Disclosure Letter (the “Indemnified Matters”).
Section 9.5    Limitations of Indemnification.
(a)    For purposes of this ‎‎‎Article IX, Losses shall be net of any amounts
actually paid to an Indemnified Person under any insurance policy with respect
to any Indemnified Matter; provided, however, that the amount deemed to be paid
under such insurance policies shall be net of all out of pocket costs and
expenses related to such recovery; provided further, that for the avoidance of
doubt, any deductible, insured retention or similar obligation incurred by an
Indemnified Person under any insurance policy with respect to any Indemnified
Matter shall not be deemed to be amounts actually paid to an Indemnified Person
for purposes of this Section 9.5(a). Each Indemnified Person shall use
commercially reasonable efforts to seek to pursue recovery of any such Losses
under any insurance policies. If any Indemnified Person recovers any amount in
respect of Losses previously indemnified by an Indemnifying Person, such
Indemnified Person shall promptly remit such amount to the Indemnifying Person.
(b)    Notwithstanding anything to the contrary contained in this Agreement, the
Seller shall not be obligated to indemnify any Indemnified Person with respect
to any Loss to the extent that the Buyer received a benefit from the reflection
of such matter in the calculation of the adjustment of the Purchase Price, if
any, as finally determined pursuant to Section 2.4.
Section 9.6    Claims for Indemnification. At any time that any Indemnified
Person has a claim that might reasonably be expected to result in an
indemnifiable Loss (a “Liability Claim”) under this Agreement, the Indemnified
Person will promptly deliver a notice (a “Claims Notice”) of such Liability
Claim to the Indemnifying Person. A Claims Notice will (i) describe the
Liability Claim in reasonable detail to the extent possible, and (ii) to the
extent feasible, indicate the amount (estimated, if necessary) of the Loss that
has been or is reasonably likely to be paid or incurred by the Indemnified
Person. No delay in or failure to give a Claims Notice pursuant to this ‎Section
9.6 will adversely affect any of the other rights or remedies that any
Indemnified Person has under this Agreement or alter or relieve any parties to
this Agreement of their obligations to indemnify the Indemnified Persons
pursuant to this Agreement, except and only to the extent that such delay or
failure has materially prejudiced such parties.


62

--------------------------------------------------------------------------------





Section 9.7    Objections to and Payment of Claims.


(a)    The Indemnifying Person may object to any Liability Claim set forth in
such Claims Notice by delivering written notice to the Indemnified Person of the
objection (an “Objection Notice”). Such Objection Notice must describe the
grounds for such objection in reasonable detail.
(b)    If an Objection Notice is not delivered by the Indemnifying Person within
30 days after delivery by the Indemnified Person of the Claims Notice pursuant
to Section 9.6 of this Agreement, such failure to so object will be an
irrevocable acknowledgment by the Indemnifying Person (and shall be deemed to
waive all rights with respect to) that the Indemnified Persons are entitled to
indemnification for the Losses set forth in such Claims Notice in accordance
with this Agreement.


Section 9.8    Defense and Settlement of Indemnified Matters. The Seller shall
have the right, at the Seller’s expense, to control the defense of the
Indemnified Matters (and shall have the right to assume the defense of any
Indemnified Matter for which a third party asserts a claim following Closing)
with counsel selected by the Seller and reasonably satisfactory to the Buyer
(provided that the Parties hereto agree that any counsel controlling the defense
of any Indemnified Matter as of the Closing shall be reasonably satisfactory to
the Buyer). The Indemnified Person shall have the right to employ separate
counsel and to participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of the Indemnified Person; provided, that
if in the reasonable opinion of counsel for the Indemnified Person, there is a
conflict of interest between the Indemnified Person and the Seller with respect
to the defense of an Indemnified Matter, the Seller shall be responsible for the
reasonable fees and expenses of one counsel to the Indemnified Person in
connection with such defense. The Indemnified Person shall cooperate with the
Seller in such defense and make available to the Seller all witnesses, pertinent
records, materials and information in the Indemnified Person’s possession or
under the Indemnified Person’s control relating thereto as is reasonably
required by the Seller. The Indemnified Person shall agree to any settlement,
compromise or discharge of an Indemnified Matter that the Indemnifying Person
may recommend and that by its terms obligates the Seller to pay the full amount
of the liability in connection with such Indemnified Matter, and which releases
the Indemnified Person completely in connection with such Indemnified Matter,
provided, that such settlement, compromise or discharge (i) does not impose any
equitable or other non-monetary remedies or obligations on the Indemnified
Person but involves solely the payment of money damages for which the
Indemnified Person will be indemnified hereunder and (ii) does not involve a
finding or admission of wrongdoing or any violation of Law or any violation of
the rights of any Person by the Indemnified Person. The Indemnified Person shall
not admit to any liability with respect to, or settle, compromise or discharge,
or offer to settle, compromise or discharge, any Indemnified Matter without the
Indemnifying Person’s prior written consent.
Section 9.9    Buyer’s Investigation; Disclaimer of Representations and
Warranties. THE BUYER HAS CONDUCTED ITS OWN INDEPENDENT REVIEW AND ANALYSIS OF
THE COMPANY AND ITS SUBSIDIARIES, INCLUDING THE


63

--------------------------------------------------------------------------------





OPERATIONS, ASSETS, LIABILITIES, RESULTS OF OPERATIONS, FINANCIAL CONDITION,
SOFTWARE, TECHNOLOGY AND PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES, AND
ACKNOWLEDGES THAT IT HAS BEEN PROVIDED ACCESS TO THE PERSONNEL, PROPERTIES,
PREMISES AND RECORDS OF THE COMPANY AND ITS SUBSIDIARIES FOR SUCH PURPOSE. IN
ENTERING INTO THIS AGREEMENT, THE BUYER HAS RELIED SOLELY UPON ITS OWN
INVESTIGATION AND ANALYSIS AND THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
ARTICLE III AND ARTICLE IV OF THIS AGREEMENT, AND THE BUYER: (A) ACKNOWLEDGES
THAT, OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III AND
ARTICLE IV OF THIS AGREEMENT, NONE OF THE SELLER, THE COMPANY OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES MAKES OR HAS MADE ANY REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED, AS TO THE ACCURACY OF COMPLETENESS OF ANY OF THE
INFORMATION PROVIDED OR MADE AVAILABLE TO THE BUYER OR ITS REPRESENTATIVES
(INCLUDING ANY INFORMATION PROVIDED OR MADE AVAILABLE TO THE BUYER IN ANY “DATA
ROOM”); AND (B) AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, THAT NEITHER THE
SELLER NOR ANY OF ITS REPRESENTATIVES SHALL HAVE ANY LIABILITY OR RESPONSIBILITY
WHATSOEVER TO THE BUYER OR ITS REPRESENTATIVES ON ANY BASIS (INCLUDING IN
CONTRACT, QUASI-CONTRACT, BREACH OF REPRESENTATION AND WARRANTY (EXPRESS OR
IMPLIED), PERSONAL INJURY, OR OTHER TORT, UNDER LAW OR OTHERWISE) BASED UPON ANY
INFORMATION PROVIDED OR MADE AVAILABLE, OR STATEMENTS MADE, TO THE BUYER OR ITS
DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES, CONTROLLING PERSONS, ADVISORS,
AGENTS OR OTHER REPRESENTATIVES (OR ANY OMISSIONS THEREFROM). THE BUYER HAS
RELIED ON NO REPRESENTATION OR WARRANTY OTHER THAN AS SET FORTH IN ARTICLE III
AND ARTICLE IV OF THIS AGREEMENT. EXCEPT AS SPECIFICALLY SET FORTH IN ARTICLE
III AND ARTICLE IV OF THIS AGREEMENT, (I) THE SELLER MAKES NO REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF OR OTHERWISE IN
ANY WAY RELATING TO THE SELLER, THE COMPANY OR ITS SUBSIDIARIES OR THEIR
LIABILITIES OR OPERATIONS, INCLUDING WITH RESPECT TO VALUE, CONDITION (INCLUDING
ENVIRONMENTAL CONDITION) OR PERFORMANCE OR MERCHANTABILITY, NONINFRINGEMENT OR
FITNESS FOR ANY PURPOSE (BOTH GENERALLY OR FOR ANY PARTICULAR PURPOSE) AND WITH
RESPECT TO FUTURE REVENUE, PROFITABILITY OR THE SUCCESS OF THE COMPANY OR ITS
SUBSIDIARIES AND (II) ANY SUCH OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY
EXPRESSLY DISCLAIMED.
ARTICLE X    
GENERAL PROVISIONS


64

--------------------------------------------------------------------------------





Section 10.1    Amendment and Modification. This Agreement may be amended,
modified or supplemented at any time by the Parties, pursuant to an instrument
in writing signed by all of the Parties.
Section 10.2    Entire Agreement; Assignment. This Agreement (including the
Exhibits and Schedules hereto), the Confidentiality Agreement and the other
Transaction Documents (a) constitute the entire agreement among the Parties with
respect to the subject matter hereof and thereof and supersede other prior
agreements and understandings both written and oral among the Parties with
respect to the subject matter hereof and thereof and (b) shall not be assigned,
by operation of Law or otherwise, by a Party, without the prior written consent
of the other Party. Any attempted assignment in violation of this Section 10.2
shall be void and without effect; provided that, notwithstanding the foregoing,
the Buyer may, without the consent of the Seller, assign all or any portion of
any rights or obligations under this Agreement to any wholly owned direct or
indirect Affiliate of the Buyer; provided, further, however, that no such
assignment shall limit or affect the Buyer’s obligations hereunder.
Section 10.3    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
Section 10.4    Expenses. Except as otherwise provided in this Agreement, all
costs and expenses (including legal, accounting and financial advisory fees and
expenses) incurred in connection with, or in anticipation of, this Agreement and
the transactions contemplated hereby, shall be paid by the Party incurring such
expenses. Notwithstanding the foregoing, Seller shall be responsible for all R&W
Costs up to $750,000, provided that for the avoidance of doubt, Seller’s
obligation with respect to R&W Costs shall not exceed $750,000 and Buyer shall
be responsible for any R&W Costs in excess of $750,000.
Section 10.5    Waiver. Except as otherwise expressly provided in this
Agreement, no failure to exercise, delay in exercising, or single or partial
exercise of any right, power or remedy by any Party, and no course of dealing
between the Parties, shall constitute a waiver of any such right, power or
remedy. No waiver by a Party of any default, misrepresentation or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence. No waiver shall be valid unless in
writing and signed by the Party against whom such waiver is sought to be
enforced.
Section 10.6    Counterparts. This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument and shall become
effective when one or more


65

--------------------------------------------------------------------------------





counterparts have been signed by each of the Parties and delivered to the other
Parties. Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in “portable document format” (.pdf) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.
Section 10.7    Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN
THE PARTIES AND ALL DISPUTES OR CONTROVERSIES ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, USA WITHOUT REGARD
TO ANY PRINCIPLES OF CONFLICTS OF LAWS OF ANY OTHER JURISDICTION.
Section 10.8    Exclusive Jurisdiction. Each of the Parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of Texas located in the County
of Harris, or of the United States of America sitting in the Southern District
of Texas, and any appellate court from any thereof, in any Proceeding arising
out of or relating to this Agreement or any other Transaction Document or any
agreements contemplated hereby or thereby for any reason other than the failure
to serve process in accordance with this Section 10.8, and irrevocably waive the
defense of an inconvenient forum or an improper venue to the maintenance of any
such Proceeding. Any service of process to be made in such Proceeding may be
made by delivery of process in accordance with the notice provisions contained
in Section 10.10. The consents to jurisdiction set forth in this Section 10.8
shall not constitute general consents to service of process in the State of
Texas and shall have no effect for any purpose except as provided in this
Section 10.8 and shall not be deemed to confer rights on any Person other than
the Parties. The Parties agree that a final judgment in any such Proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable Law. In addition, each of
the Parties hereto agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court.
Section 10.9    Waiver of Jury Trial.
(a)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT OR ANY AGREEMENTS CONTEMPLATED HEREBY OR THEREBY. THE
PARTIES ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON SUCH BOND THAT MIGHT, BUT
FOR THIS WAIVER, BE REQUIRED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND


66

--------------------------------------------------------------------------------





ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
(b)    If there are any Proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby, after the entry of a final written
non-appealable order and if one Party has predominantly prevailed in the
dispute, that Party shall be entitled to recover from the other Party all court
costs, fees and expenses relating to such Proceeding, including reasonable
attorneys’ fees that are specifically included in such court award.
Section 10.10    Notices and Addresses. All notices, requests, instructions,
claims, demands and other communications required or permitted to be given
hereunder will be in writing and will be given if delivered by hand or sent by
registered or certified mail (postage prepaid, return receipt requested) or by
overnight courier (providing proof of delivery) or by facsimile or e-mail
(providing confirmation of transmission). Any notice mailed within the same
country shall be deemed to have been given and received on the third business
day following the day of mailing, and any notice mailed between countries shall
be deemed to have been given and received on the seventh business day following
the day of mailing. Any notice sent by courier or delivery service shall be
deemed to have been given and received at the time of confirmed delivery if such
time is during normal local business hours (in the recipient’s location) or,
otherwise, on the next business day after such confirmed delivery. Any notice
sent by facsimile or e-mail (of a PDF attachment) shall be deemed to have been
given and received at the time of confirmation of transmission. Any notice sent
by e-mail shall be followed reasonably promptly with a copy by mail or
facsimile. All such notices, requests, claims, demands or other communications
will be addressed as follows:
(a)    if to the Seller, to
AMID Merger LP
c/o American Midstream Partners, LP
2103 CityWest Boulevard
Building #4, Suite 800
Houston, Texas 77042
Attention: General Counsel
Telephone: (346) 241-3400
Email: legal@americanmidstream.com


With a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher LLP
1221 McKinney Street, 37th Floor
Houston, Texas 77010-2046



67

--------------------------------------------------------------------------------





Attention: Tull R. Florey
Telephone: (346) 718-6767
Facsimile: (346) 718-6901
Email: tflorey@gibsondunn.com

if to the Buyer, to


SHV Energy N.V.
Taurusavenue 19
2132 LS Hoofddorp, The Netherlands
Attention: Mark Wolt, General Counsel
Telephone: +31 23 5555 736
Facsimile: +31 23 55555 703
E-mail: mwolt@shvenergy.com
With a copy to (which shall not constitute notice):


Jones Day
717 Texas, Suite 3300
Houston, Texas 77002
Attention: Jeff Schlegel
Telephone: (832) 239-3728
Facsimile: (832) 239-3600
Email: jaschlegel@jonesday.com


or in any case to such other address or addresses as hereafter shall be
furnished as provided in this Section 10.10 by any Party to the other Party.
Section 10.11    No Partnership; Third-Party Beneficiaries. Nothing in this
Agreement shall be deemed to create a joint venture, partnership, tax
partnership or agency relationship between the Parties. This Agreement is solely
for the benefit of (a) the Seller (and its successors and permitted assigns),
with respect to the obligations of the Buyer under this Agreement; and (b) the
Buyer (and its successors and permitted assigns), with respect to the
obligations of the Seller under this Agreement. This Agreement shall not be
deemed to confer upon or give to any other third Person any remedy, claim of
liability or reimbursement, cause of action or other right.
Section 10.12    Negotiated Transaction. The Parties, each represented by legal
counsel, have each participated in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation should arise,
this Agreement shall be construed as if drafted by all Parties and no
presumption or burden of proof shall arise favoring or burdening any Party by
virtue of the authorship of any of the provisions of this Agreement.
Section 10.13    Brokers and Agents.
(a)    The Seller agrees to pay any broker’s or finder’s fee, sales commission
or similar form of compensation to any broker, finder or similar agent engaged
by or on behalf of the


68

--------------------------------------------------------------------------------





Seller or the Company in connection with this Agreement or any of the
transactions contemplated hereby, including Wells Fargo Securities, LLC, and to
indemnify the Buyer against all Claims arising out of claims for any and all
such broker’s or finder’s fee, sales commission or similar form of compensation.
(b)    The Buyer agrees to pay any such broker’s or finder’s fee, sales
commission or similar form of compensation to any broker, finder or similar
agent engaged by or on behalf of the Buyer in connection with this Agreement or
any of the transactions contemplated hereby, including PricewaterhouseCoopers
LLP, and to indemnify the Seller against all Claims arising out of claims for
any and all such broker’s or finder’s fee, sales commission or similar form of
compensation.
Section 10.14    Time of the Essence. With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.
Section 10.15    Specific Performance.
(a)    The Parties agree that if any of the provisions of this Agreement were
not performed in accordance with their specific terms on a timely basis or were
otherwise breached, irreparable damage would occur, no adequate remedy at law
would exist (even if damages would be available) and damages would be difficult
to determine, and that, unless this Agreement has been terminated in accordance
with its terms, the Parties shall be entitled to an injunction or injunctions to
prevent breaches or threatened breaches of this Agreement, to enforce
specifically the terms and provisions of this Agreement and to compel
performance by the Parties of their respective obligations set forth in this
Agreement, without the necessity of proving the inadequacy of money damages as a
remedy, in addition to any other remedy at law or in equity.
(b)    Without limiting the general right to specific performance set forth in
Section 10.15(a), each of the Parties acknowledges and agrees that, due to the
nature of the Company and its Subsidiaries, including the unique nature of the
customer relationships and other facts and circumstances, a non-breaching Party
would be damaged irreparably if a Party breaches its obligation to consummate
the transactions contemplated by this Agreement as required hereunder, provided
that all of the conditions to Closing set forth hereunder have been satisfied or
waived by the Party seeking to enforce this Agreement (other than the covenants
in Section 2.3 and Section 2.6, which the Party seeking enforcement would be
otherwise prepared to satisfy). Accordingly, in the event of any such breach of
a Party’s obligation to consummate the Closing, provided that all of the
conditions to Closing set forth hereunder have been satisfied or waived by the
Party seeking to enforce this Agreement (other than the covenants in Section 2.3
and Section 2.6, which the Party seeking enforcement would be otherwise prepared
to satisfy), then the Parties acknowledge and agree that the Party seeking to
enforce this Agreement shall be entitled, at its election, to specifically
enforce the performance of the other Party’s obligation to consummate the
Closing as required hereunder in any Proceeding, including a Proceeding for
injunctive relief.
(c)    Each of the Parties agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief when expressly
available pursuant to the terms of this Agreement on the basis that (i) there is
adequate remedy at law or (ii) an award of specific


69

--------------------------------------------------------------------------------





performance is not an appropriate remedy for any reason in equity or at law,
other than on the basis that such remedy is not expressly available pursuant to
the terms of this Agreement. Any Party seeking an injunction or injunctions to
prevent breaches or threatened breaches of this Agreement when expressly
available pursuant to the terms of this Agreement and to enforce specifically
the terms and provisions of this Agreement when expressly available pursuant to
the terms of this Agreement shall not be required to provide any bond or other
security in connection with any such order or injunction. Without limiting the
generality of the foregoing, the Parties hereto hereby irrevocably waive any
right of rescission they may otherwise have or to which they may become
entitled.
Section 10.16    Transaction Privilege.
(a)    The Parties hereby acknowledge and agree that Gibson, Dunn & Crutcher LLP
(“Gibson Dunn”) has represented the Seller and one or more of their Affiliates
prior to the date of this Agreement, including in connection with the
negotiation, documentation and consummation of this Agreement and the
transactions contemplated by this Agreement, and that the Seller and such
Affiliates and their respective Representatives (each a “Seller Entity” and
collectively, the “Seller Entities”) have a reasonable expectation that, after
the Closing, Gibson Dunn will, if the Seller Entities so wish, represent them in
connection with any pending or possible or threatened Claim or any other matter
or Proceeding involving any Seller Entity or their Representatives, on the one
hand, and any other Party to this Agreement (including the Company from and
after the Closing) (an “Other Party”) or any of their respective Affiliates and
Representatives (each an “Other Party Group Member” and collectively the “Other
Party Group Members”), on the other hand, arising under or relating to this
Agreement.
(b)    Each Other Party, on its own behalf and on behalf of the Other Party
Group Members (which includes the Company and its Subsidiaries and those other
Persons that are or after Closing will be Affiliates of such Other Party),
hereby agrees to all of the matters and consents to the potential future
representations described in this Section 10.16 and specifically expressly
waives and agrees not to assert any conflict of interest that may arise or be
deemed to arise under applicable Laws or standard of professional responsibility
if, after the Closing, Gibson Dunn represents any Seller Entities or other
Persons in connection with any Claim or Proceeding arising under or relating to
this Agreement or the transactions contemplated by this Agreement whether or not
such matter is one in which Gibson Dunn may have previously advised the Seller
Entities or in respect of any other matters.
(c)    Each Other Party, on its own behalf and on behalf of the Other Party
Group Members (which includes those Persons that are or after Closing will be
Affiliates of such Other Party), hereby consents to the disclosure by Gibson
Dunn to the Seller or any of its Affiliates, directors, members, partners,
officers or employees of any information learned by Gibson Dunn in the course of
its representation of the Seller or its Affiliates, whether or not such
information is subject to attorney client privilege or Gibson Dunn’s duty of
confidentiality.
(d)    In addition, each of the Parties irrevocably acknowledges and agrees
that, from and after the Closing, the attorney-client privilege arising from
communications prior to the Closing between any one or more of the Seller
Entities and the Company (which, for the avoidance


70

--------------------------------------------------------------------------------





of doubt, includes for purposes hereof any Representatives of the Seller
Entities and the Company), on the one hand, and Gibson Dunn, on the other hand,
to the extent related to this Agreement or the transactions contemplated by this
Agreement, shall be excluded from the assets or any other property, rights,
privileges, powers, franchises and other interests held by any Other Party Group
Members, that such attorney-client privilege shall be deemed held solely by the
Seller Entities, and that no Other Party Group Member shall have any right to
assert, waive or otherwise alter any such attorney-client privilege at any time
after the Closing. All communications between the Seller Entities or the
Company, on the one hand, and Gibson Dunn, on the other hand, relating to the
negotiation, documentation and consummation of the Agreement and the
transactions contemplated by the Agreement shall be deemed to be privileged and
to belong solely to the Seller Entities (and not Other Party Group Members). The
Other Party Group Members shall not have access to any such communications,
files, records or other documents (as used herein whether in electronic form or
otherwise), of Gibson Dunn relating to such engagement. The Other Parties, to
the fullest extent allowed by Law, agree (i) that no waiver of any privilege or
right of the Seller Entities is intended or will be claimed by any Other Party
as a result of any communications, files, records or other documents being
maintained within the records or files, of any Other Party Group Member or
otherwise in its possession or control, (ii) all Other Party Group Members shall
endeavor to locate and delete or destroy all such documents and information in
their possession or control, and (iii) no Other Party Group Member will review,
offer into evidence or otherwise attempt to use any such communications, files,
records or documents (whether or not so maintained) in any claim or Proceeding
arising under or relating to this Agreement and the transactions contemplated
hereby.
(e)    The Buyer and its respective Affiliates (including the Company and its
Subsidiaries after the Closing) further covenant and agree that, from and after
the Closing, each shall not assert any claim against Gibson Dunn in respect of
legal services provided to the Company, the Seller or its Affiliates by Gibson
Dunn in connection with this Agreement or the transactions contemplated hereby.
(f)    The Buyer hereby agrees that it shall cause any Person that is or after
the Closing an Affiliate of the Buyer to execute any document or instrument
reasonably requested from time to time by the Seller in order to evidence or
effectuate the intentions of the Parties reflected in this Section 10.16.
(g)    This Section 10.16 shall be irrevocable, and no term of this Section
10.16 may be amended, waived or modified, without the prior written consent of
Gibson Dunn, the Seller and its respective Affiliates affected thereby.
[Remainder of Page Intentionally Left Blank]




71

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
BUYER:


SHV Energy N.V.


By:     /s/ Fulco van Lede            

        Name: Fulco van Lede
Title: Chief Executive Officer


/s/ Pieter van Holten            

    Name: Pieter van Holten
Title: Chief Financial Officer






[Signature Page to Membership Interest Purchase Agreement]    

--------------------------------------------------------------------------------






SELLER:


AMID Merger LP


By: ARGO Merger GP Sub, LLC, its general partner


By:     /s/ Lynn L. Bourdon III        

    Name: Lynn L. Bourdon III
Title: President and Chief Executive Officer














[Signature Page to Membership Interest Purchase Agreement]    